Exhibit 10.20

GP PURCHASE AGREEMENT

by and among

LEHIGH Gas Corporation,

as Seller,

CST GP, LLC,

as GP Buyer,

and

CST BRANDS, INC.

Dated as of August 6, 2014



--------------------------------------------------------------------------------

ARTICLE I SALE AND PURCHASE

  1   

Section 1.1

Agreement to Sell and to Purchase   1   

Section 1.2

Deliveries at Closing   2   

Section 1.3

Purchase Price   3   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF LGC

  3   

Section 2.1

Organization; Qualification   4   

Section 2.2

Validity of Agreement; Authorization   4   

Section 2.3

No Conflict or Violation   4   

Section 2.4

Consents and Approvals   4   

Section 2.5

Capitalization of Lehigh GP; General Partner Interest   5   

Section 2.6

Business of Lehigh GP; Absence of Undisclosed Liabilities   5   

Section 2.7

Absence of Certain Changes or Events   5   

Section 2.8

Litigation   5   

Section 2.9

Regulatory Matters   5   

Section 2.10

Solvency   5   

Section 2.11

Brokers   5   

Section 2.12

Employees; Employee Plans   6   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF LGC CONCERNING LEHIGH GP AND THE
PARTNERSHIP ENTITIES

  6   

Section 3.1

Organization; Qualifications   6   

Section 3.2

Partnership Capitalization   7   

Section 3.3

Subsidiaries; Equity Interests   7   

Section 3.4

Financial Statements; Partnership SEC Reports   7   

Section 3.5

Controls   8   

Section 3.6

Absence of Certain Changes or Events   8   

Section 3.7

Compliance with Law   8   

Section 3.8

Tax Matters   8   

Section 3.9

Absence of Undisclosed Liabilities   9   

Section 3.10

Regulatory Matters   9   

Section 3.11

Litigation   10   

Section 3.12

Employees; Employee Plans   10   

Section 3.13

Intellectual Property   10   

Section 3.14

Title to Properties and Assets   11   

Section 3.15

Environmental Matters   11   

Section 3.16

Derivative Transactions and Hedging   12   

Section 3.17

Material Contracts   12   

Section 3.18

Related Party Transactions   13   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CST AND THE GP BUYER

  13   

Section 4.1

Organization; Qualification   13   

Section 4.2

Validity of Agreement; Authorization   14   

Section 4.3

No Conflict or Violation   14   

Section 4.4

Consents and Approvals   14   

Section 4.5

Brokers   14   

Section 4.6

Investment Intent; Investment Experience; Restricted Securities   14   

Section 4.7

[Reserved]   15   

Section 4.8

Financial Statements; Buyer SEC Reports   15   

Section 4.9

Controls   15   



--------------------------------------------------------------------------------

Section 4.10

Absence of Certain Changes or Events   15   

Section 4.11

Compliance with Law   15   

Section 4.12

Absence of Undisclosed Liabilities   16   

Section 4.13

Regulatory Matters   16   

Section 4.14

Litigation   16   

ARTICLE V COVENANTS

  16   

Section 5.1

Conduct of Business of the Partnership Entities   16   

Section 5.2

Conduct of Business of CST   18   

Section 5.3

Access to Properties and Records   18   

Section 5.4

Consents and Approvals   18   

Section 5.5

Further Assurances   19   

Section 5.6

Commercially Reasonable Efforts   19   

Section 5.7

Notice of Certain Events   19   

Section 5.8

Confidential Information   20   

Section 5.9

Tax Covenants   20   

Section 5.10

Indemnification and Insurance   21   

Section 5.11

Post-Closing Payments to LGC and Affiliate; Omnibus Agreement   22   

Section 5.12

No Solicitation   22   

Section 5.13

Credit Agreement Waivers   22   

Section 5.14

Employee Matters   23   

Section 5.15

Books and Records; Financial Statements; Litigation Support; Use of Company
Marks   23   

Section 5.16

Director and Officer Resignations   25   

Section 5.17

Migration of Records; Information   25   

Section 5.18

Carve Out Transactions   25   

Section 5.19

Escrowed Environmental Funds   26   

Section 5.20

Closing Date Ancillary Agreements   26   

ARTICLE VI CONDITIONS TO CLOSING

  26   

Section 6.1

Shared Conditions to the Parties’ Obligations   26   

Section 6.2

Conditions to CST’s and GP Buyer’s Obligations   27   

Section 6.3

Conditions to LGC’s Obligations   27   

ARTICLE VII TERMINATION

  28   

Section 7.1

Termination of Agreement   28   

Section 7.2

Effect of Termination   29   

Section 7.3

Specific Performance   29   

ARTICLE VIII SURVIVAL; INDEMNIFICATION

  29   

Section 8.1

Survival   29   

Section 8.2

Indemnification   30   

Section 8.3

Procedures   31   

Section 8.4

No Speculative Damages   32   

Section 8.5

Remedy   32   

Section 8.6

Tax Treatment of Indemnity Payments   32   

ARTICLE IX MISCELLANEOUS PROVISIONS

  32   

Section 9.1

Publicity   32   

Section 9.2

Successors and Assigns; Third-Party Beneficiaries   32   

Section 9.3

Fees and Expenses   32   

Section 9.4

Notices   33   



--------------------------------------------------------------------------------

Section 9.5

Entire Agreement   33   

Section 9.6

Waivers and Amendments   34   

Section 9.7

Severability   34   

Section 9.8

Titles and Headings   34   

Section 9.9

Signatures and Counterparts   34   

Section 9.10

Post-Closing Enforcement of the Agreement; Damages   34   

Section 9.11

Governing Law   34   

Section 9.12

Disclosure   34   

Section 9.13

Consent to Jurisdiction   35   

Section 9.14

Waiver of Trial by Jury   35   

Section 9.15

Construction   35   

ARTICLE X DEFINITIONS

  35   



--------------------------------------------------------------------------------

Exhibits and Schedules Exhibit A Form of Amended and Restated Omnibus Agreement
Exhibit B Form of Topper Employment Agreement Exhibit C Form of Transition
Services Agreement Exhibit D Form of Transfer Restriction Agreement Schedule 2.3
Conflict or Violation of LGC Schedule 2.4 Consents and Approvals of LGC, Lehigh
GP and the Partnership Entities Schedule 2.5(a) Lehigh GP Membership Interest
Encumbrances and Preemptive Rights Schedule 2.5(b) General Partner Interest
Encumbrances Schedule 2.12(a) LGC Plan Liabilities Schedule 2.12(b)(i) Subject
Employees Schedule 2.12(b)(ii) Union Activity Schedule 3.1(b) Lehigh GP
Qualifications Schedule 3.2(a) Partnership Capitalization Schedule 3.2(b)
Partnership Options and Warrants Schedule 3.3 Subsidiaries of Lehigh GP and the
Partnership Schedule 3.6 Partnership Absence of Certain Changes or Events
Schedule 3.8(b) Lehigh GP and Partnership Tax Returns Schedule 3.8(d)(i)
Partnership Entities Electing to be Treated as a Corporation Schedule 3.8(d)(ii)
U.S. Federal Income Tax Classifications of the Partnership Entities Schedule 3.9
Partnership Absence of Undisclosed Liabilities Schedule 3.11 Partnership
Entities and Lehigh GP Litigation Schedule 3.12(a) Partnership Entity Employees
Schedule 3.12(b) Partnership Plans Schedule 3.12(d) Lehigh GP Plans Schedule
3.12(f) Lehigh Compensation and Benefit Liabilities Schedule 3.14 Lehigh Real
Property Exceptions Schedule 3.15 Lehigh Environmental Matters Schedule 3.15(h)
Properties Subject to Escrowed Environmental Funds Schedule 3.16 Lehigh
Derivative Transactions and Hedging Schedule 3.17(a) Partnership Entity Material
Contracts Schedule 3.18 Related Party Transactions Schedule 4.3 CST Conflict or
Violation Schedule 4.10 CST Absence of Certain Changes or Events Schedule 4.12
CST Absence of Undisclosed Liabilities Schedule 4.14 CST Litigation Schedule
5.1(a) LGC Covenant to Conduct of Business Schedule 5.1(b) LGC Restrictive
Covenant to Conduct of Business Schedule 5.2(a) CST Covenant to Conduct of
Business Schedule 5.2(b) CST Restrictive Covenant to Conduct of Business
Schedule 5.11(a) Payments through Closing Schedule 5.14 Employees Subject to
Offers of Employment Schedule 5.16 Resigning Lehigh GP Officers Schedule 5.18
Carve Out Sites



--------------------------------------------------------------------------------

GP PURCHASE AGREEMENT

This GP PURCHASE AGREEMENT (this “Agreement”), dated as of August 6, 2014 (the
“Execution Date”), is entered into by and among Lehigh Gas Corporation, a
Delaware corporation (“LGC”), CST GP, LLC, a Delaware limited liability company
(“GP Buyer”), and CST Brands, Inc., a Delaware corporation (“CST”). LGC, GP
Buyer and CST are referred to collectively in this Agreement as the “Parties”
and each individually as a “Party.” Capitalized terms used in this Agreement
shall have the respective meanings ascribed to such terms in Article X or
elsewhere in this Agreement.

WITNESSETH:

WHEREAS, LGC owns all of the membership interests (the “Membership Interests”)
in, and is the sole member of, Lehigh Gas GP LLC, a Delaware limited liability
company (“Lehigh GP”);

WHEREAS, Lehigh GP is the sole general partner of Lehigh Gas Partners LP, a
publicly traded Delaware limited partnership (the “Partnership”), and holds a
non-economic general partner interest in the Partnership;

WHEREAS, CST owns all of the stock of, and is the sole stockholder of, CST GP,
Inc., a Delaware corporation, and CST GP, Inc. owns all of the membership
interests in, and is the sole member of, GP Buyer;

WHEREAS, CST desires to cause GP Buyer to purchase all of the Membership
Interests from LGC and become the sole member of Lehigh GP, and LGC desires to
sell all of the Membership Interests to GP Buyer and cease to be a member of
Lehigh GP, in each case upon the terms and subject to the conditions set forth
in this Agreement; and

WHEREAS, the consummation of the transactions contemplated by this Agreement
shall occur contemporaneously with, and is expressly conditioned upon, the
consummation of the transactions contemplated by that certain IDR Purchase
Agreement, dated of even date herewith, by and among the IDR Sellers, IDR Buyer
and CST (the “IDR Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth in this Agreement, and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I

SALE AND PURCHASE

 

Section 1.1 Agreement to Sell and to Purchase.

 

  (a) On the Closing Date and upon the terms and subject to the conditions set
forth in this Agreement, in consideration of the Purchase Price, LGC shall sell,
assign, transfer, convey and deliver to GP Buyer, and CST shall cause GP Buyer
to purchase and accept from LGC, the Membership Interests, free and clear of any
pledges, restrictions on transfer, proxies, voting or other agreements, liens,
claims, charges, mortgages, security interests or other legal or equitable
encumbrances, limitations or restrictions of any nature whatsoever
(collectively, the “Encumbrances”), except for (1) restrictions on transfer
arising under applicable securities Laws, (2) the applicable terms and
conditions of the Partnership Agreement and (3) the applicable terms and
conditions of the Lehigh GP LLC Agreement.

 

  (b) The closing of the sale and purchase set forth in Section 1.1(a) (the
“Closing”) shall take place at 9:00 a.m. (Central Time) at the offices of Paul
Hastings LLP in Houston, Texas, or at such other time and location as the
Parties shall agree in writing, on a date to be specified by the Parties, which
shall be the later of (i) the third Business Day following the satisfaction or
(to the extent permitted by Law) waiver by the Party or Parties entitled to the
benefits thereof of the conditions set forth in Article VI (other than those
conditions that by their nature are to be satisfied at the Closing) and
(ii) October 1, 2014. The date on which the Closing occurs is referred to in
this Agreement as the “Closing Date.”

 

  (c) GP Buyer hereby agrees, and LGC hereby acknowledges, that effective
simultaneously with the Closing and its acquisition of all of the Membership
Interests by delivery of the GP Assignment by LGC to GP Buyer, GP Buyer will:

 

  (i) be bound by and subject to the terms and conditions of the Lehigh GP LLC
Agreement, and GP Buyer acknowledges that Lehigh GP is a party to, bound by and
subject to the terms and conditions of, the Partnership Agreement; and

 

1



--------------------------------------------------------------------------------

  (ii) assume and agree to pay, perform and discharge when due all of LGC’s
obligations, duties and liabilities under the Lehigh GP LLC Agreement from and
after the consummation of the Closing. Effective simultaneously with the
Closing, LGC will cause GP Buyer to be admitted as the sole member of Lehigh GP
with the right to participate in the management of the business and affairs, and
to exercise all of the rights and powers of the sole member, of Lehigh GP, and
concurrently therewith LGC will cease to be a member of Lehigh GP and cease to
have or exercise any right or power as a member of Lehigh GP, except for the
rights of indemnification as provided by the Lehigh GP LLC Agreement and the
Partnership Agreement. The assignment and transfer of the Membership Interests,
the admission of GP Buyer as the sole member of Lehigh GP and LGC ceasing to be
a member of Lehigh GP will not dissolve Lehigh GP, and Lehigh GP will continue
without dissolution after the Closing.

 

Section 1.2 Deliveries at Closing.

 

  (a) At the Closing, LGC shall make (or cause to be made) the following
deliveries to GP Buyer and take the following further actions:

 

  (i) Transfer of the Membership Interests. An assignment and assumption
agreement in a form to be agreed upon by CST, GP Buyer and LGC, evidencing the
assignment, transfer and delivery to GP Buyer of all of the Membership
Interests, duly executed by LGC (the “GP Assignment”);

 

  (ii) FIRPTA Certificates. LGC will deliver to GP Buyer a certificate of LGC
meeting the requirements of Treasury Regulation Section 1.1445-2(b)(2)
certifying that LGC is not a “foreign person” within the meaning of Section 1445
of the Code, duly executed by LGC;

 

  (iii) Closing Certificates. An officers’ certificate certifying as to the
matters contemplated by Section 6.2(b), Section 6.2(c) and Section 6.2(d), in
each case, executed by a duly authorized executive officer of LGC;

 

  (iv) Resignations. Duly executed resignations of each of the Resigning
Directors and each of the officers of Lehigh GP in accordance with Section 5.16;

 

  (v) Legal Opinion. If the Partnership does not consummate a public equity
offering between the Execution Date and the Closing Date, a copy of a tax
opinion from counsel to the Partnership addressed to the Partnership, dated as
of a date within a reasonable period prior to the Closing Date, in the form of a
“long form” tax opinion by counsel to the Partnership in accordance with Section
III of Staff Legal Bulletin 19 (the “Legal Opinion”), which Legal Opinion shall
provide that counsel for the Partnership may rely on certificates from officers
of Lehigh GP as to factual matters and shall expressly state that CST, GP Buyer
and their respective Affiliates have had ample opportunity prior to the Closing
Date to investigate the matters covered by the Legal Opinion and that they are
not authorized to rely on such Legal Opinion in any manner in connection with
the consummation of the transactions contemplated by this Agreement. Nothing
herein shall limit Lehigh GP’s or the Partnership’s reliance on the Legal
Opinion, and neither shall be considered an “Affiliate” of CST or GP Buyer for
purposes of this Section 1.2(a)(v);

 

  (vi) Amended and Restated Omnibus Agreement. A counterpart of the Amended and
Restated Omnibus Agreement, substantially in the form attached hereto as Exhibit
A (the “Amended and Restated Omnibus Agreement”), duly executed by the
Partnership, Lehigh GP, LGC, LGO and Joseph V. Topper, Jr.;

 

  (vii) Topper Employment Agreement. A counterpart of the Employment Agreement,
substantially in the form attached hereto as Exhibit B (the “Topper Employment
Agreement”), duly executed by Joseph V. Topper, Jr.;

 

  (viii) Registration Rights Agreement. A counterpart of the Registration Rights
Agreement, duly executed by the IDR Sellers;

 

  (ix) Voting Agreement. A counterpart of the Voting Agreement, duly executed by
LGC;

 

  (x) Transition Services Agreement. A counterpart of the Transition Services
Agreement, substantially in the form attached hereto as Exhibit C (the
“Transition Services Agreement”), duly executed by LGC;

 

2



--------------------------------------------------------------------------------

  (xi) Insurance Certification. An officers’ certificate certifying that each of
CST, the General Partner and the Partnership have been named as additional
insureds on LGC’s pollution legal liability policies, executed by a duly
authorized executive officer of LGC;

 

  (xii) Transfer Restriction Agreement. A Transfer Restriction Agreement,
substantially in the form attached hereto as Exhibit D, executed by LGO
Holdings, each member of LGO Holdings and Lehigh GP (the “Transfer Restriction
Agreement”);

 

  (xiii) Carve Out Transaction Documents. Each Carve Out Transaction Document in
accordance with Section 5.18, duly executed by LGC (or its Affiliate), LGO and
any other counterparty thereto, as applicable; and

 

  (xiv) Other Documents Reasonably Requested. All other documents, certificates
or instruments to be entered into or delivered by LGC or its Affiliates at or
prior to the Closing pursuant to this Agreement or as CST, GP Buyer or their
counsel may reasonably request.

 

  (b) At the Closing, GP Buyer and CST shall make (or cause to be made) the
following deliveries to LGC or LGC’s designees:

 

  (i) Cash Consideration. At the Closing, the Purchase Price shall be paid to
LGC by wire transfer of immediately available funds made to such bank account or
accounts as designated in writing by LGC on or before the Closing Date;

 

  (ii) Closing Certificate. An officers’ certificate certifying as to the
matters contemplated by Section 6.3(b), Section 6.3(c) and Section 6.3(d),
executed by a duly authorized executive officer of each of CST and GP Buyer;

 

  (iii) Amended and Restated Omnibus Agreement. A counterpart of the Amended and
Restated Omnibus Agreement, duly executed by CST Services, LLC;

 

  (iv) Topper Employment Agreement. A counterpart of the Topper Employment
Agreement, duly executed by CST Services, LLC;

 

  (v) Registration Rights Agreement. A counterpart of the Registration Rights
Agreement, duly executed by CST;

 

  (vi) Voting Agreement. A counterpart of the Voting Agreement, duly executed by
CST;

 

  (vii) Transition Services Agreement. A counterpart of the Transition Services
Agreement, duly executed by CST Services, LLC; and

 

  (viii) Other Documents Reasonably Requested. All other documents, certificates
or instruments to be entered into or delivered by CST, GP Buyer or their
Affiliates at or prior to the Closing pursuant to this Agreement or as LGC or
its counsel may reasonably request.

 

Section 1.3 Purchase Price.

 

  (a) The purchase price for the Membership Interests shall be paid as provided
in Section 1.2 and shall be $500,000 in cash (the “Purchase Price”).

 

  (b) Any adjustments under Section 743(b) of the Code and any gain under
Section 751 of the Code will be allocated in accordance with the Partnership’s
past practices.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF LGC

As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), LGC
hereby represents and warrants to CST and GP Buyer, except as disclosed in the
Partnership SEC Reports filed or furnished to the SEC prior to the Execution
Date and except as set forth in the Schedules hereto (which Schedules shall
serve to qualify the correspondingly numbered section or subsection of this
Agreement and any other section or subsection of this Agreement to the extent
the applicability of such disclosure to such other section or subsection is
reasonably apparent on its face to the non-disclosing party), as follows:

 

3



--------------------------------------------------------------------------------

Section 2.1 Organization; Qualification.

LGC (a) is a corporation, duly incorporated, validly existing and in good
standing under the Laws of Delaware, (b) has all requisite legal and corporate
power and authority to own, lease and operate its properties and to conduct its
businesses as currently owned and conducted, (c) has all material governmental
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and to conduct its businesses as currently owned and
conducted, (d) is duly qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties requires it to so qualify, except with
respect to (c) and (d) for circumstances that, individually or in the aggregate,
would not reasonably be expected to have a GP Material Adverse Effect. LGC has
made available to GP Buyer true and complete copies of its Organizational
Documents as in effect on the Execution Date.

 

Section 2.2 Validity of Agreement; Authorization.

 

  (a) LGC has full power and authority to enter into this Agreement, to perform
its obligations hereunder and to comply with the terms and conditions hereunder.
The execution and delivery of this Agreement and the performance by LGC of its
obligations hereunder have been duly authorized by the Board of Directors of
LGC, and no other proceedings on the part of LGC are necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed and
delivered by LGC and constitutes LGC’s valid and binding obligation enforceable
against LGC in accordance with its terms, except as enforcement may be limited
by (i) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other Laws affecting or relating to
creditors’ rights generally or (ii) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law (collectively, the “Enforceability Exceptions”).

 

  (b) As of the Closing Date, LGC will have full power and authority to enter
into the other Transaction Documents to which it is party, to perform its
obligations thereunder and to comply with the terms and conditions thereunder.
As of the Closing Date, the execution and delivery of such other Transaction
Documents and the performance by LGC of its obligations thereunder will have
been duly authorized by the Board of Directors of LGC, and no other proceedings
on the part of LGC will be necessary to authorize such execution, delivery and
performance. At or prior to the Closing, the other Transaction Documents to
which LGC is party will be duly executed and delivered by LGC and will
constitute LGC’s valid and binding obligation enforceable against LGC in
accordance with their terms, except as enforcement may be limited by the
Enforceability Exceptions.

 

Section 2.3 No Conflict or Violation.

Except as set forth in Schedule 2.3, the execution, delivery and performance of
this Agreement and the other Transaction Documents to which LGC is a party by
LGC does not and will not: (a) violate or conflict with any provision of the
Organizational Documents of LGC, Lehigh GP or the Partnership; (b) violate any
applicable provision of law, statute, judgment, order, writ, injunction, decree,
award, rule or regulation (“Law”) of any Governmental Authority binding on LGC,
Lehigh GP or any of the Partnership Entities; (c) result in a violation or
breach of, constitute (with due notice or lapse of time or both) a default or
cause any obligation, penalty or premium to arise or accrue under any contract,
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which LGC, Lehigh GP or any of the Partnership
Entities is a party or by which any of them is bound or to which any of their
respective properties or assets are subject; (d) result in the creation or
imposition of any Encumbrances, limitations or restrictions upon any of the
properties or assets of LGC, Lehigh GP or any of the Partnership Entities; or
(e) result in the cancellation, modification, revocation or suspension of any
consent, license, permit, certificate, franchise, authorization, registration or
filing with any Governmental Authority of LGC, Lehigh GP or any of the
Partnership Entities, except in the case of clauses (b), (c), (d) and (e) as
would not, individually or in the aggregate, reasonably be expected to have a GP
Material Adverse Effect or a Partnership Material Adverse Effect (provided this
clause will not modify LGC’s representations regarding Encumbrances affecting
the Membership Interests).

 

Section 2.4 Consents and Approvals.

Except (a) for the Partnership Bank Waivers, (b) as disclosed on Schedule 2.4 or
(c) as would not reasonably be expected to have a GP Material Adverse Effect or
a Partnership Material Adverse Effect, LGC’s execution and delivery of this
Agreement or the other Transaction Documents to which LGC is party or
performance of its obligations hereunder or thereunder, does not require the
consent, approval, waiver or authorization of, or filing, registration or
qualification with, any Person by LGC, Lehigh GP or any of the Partnership
Entities.

 

4



--------------------------------------------------------------------------------

Section 2.5 Capitalization of Lehigh GP; General Partner Interest.

 

  (a) LGC is the sole member of and the sole record and beneficial owner of, and
has valid title to, the Membership Interests in Lehigh GP, free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, (ii) the applicable terms and conditions of the Lehigh GP LLC
Agreement, (iii) the applicable terms and conditions of the Partnership
Agreement and (iv) matters described on Schedule 2.5(a). The Membership
Interests have been duly authorized and validly issued in accordance with the
Lehigh GP LLC Agreement and are fully paid (to the extent required by the Lehigh
GP LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-303, 18-607 and 18-804 of the Delaware Limited Liability
Company Act). There are no preemptive or other rights to subscribe for or to
purchase, and except as set forth in Schedule 2.5(a), no restriction upon the
voting or transfer of, any interest in Lehigh GP. Other than this Agreement,
there are no outstanding options, warrants or similar rights to purchase or
acquire from Lehigh GP or LGC any equity interests in Lehigh GP. Lehigh GP has
no outstanding bonds, debentures, notes or other obligation the holders of which
have the right to vote (or are convertible into or exercisable for securities
having the right to vote) with the holders of Membership Interests in Lehigh GP.
LGC has delivered a true, correct and complete copy of the Lehigh GP LLC
Agreement to GP Buyer.

 

  (b) Lehigh GP is the sole general partner of the Partnership. Lehigh GP is the
sole record and beneficial owner of a non-economic general partnership interest
in the Partnership. The non-economic general partnership interest in the
Partnership has been duly authorized and validly issued in accordance with the
Partnership Agreement and is held by Lehigh GP free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, (ii) matters described on Schedule 2.5(b), if any, and
(iii) applicable terms and conditions of the Partnership Agreement. Other than
the non-economic general partnership interest in the Partnership, Lehigh GP does
not own any equity interest in any other Person.

 

Section 2.6 Business of Lehigh GP; Absence of Undisclosed Liabilities.

Lehigh GP has never engaged in or conducted, directly or indirectly, any
business or other activities other than acting as the general partner of the
Partnership, or incurred any indebtedness, liability or obligations, absolute or
contingent, except in connection with or incidental to (i) its performance as
general partner of the Partnership or (ii) the acquiring, owning or disposing of
any debt or equity securities of the Partnership Entities.

 

Section 2.7 Absence of Certain Changes or Events.

Since the Lehigh IPO, (a) the business of Lehigh GP has been conducted in the
ordinary course of business and (b) there has not been or occurred any event or
condition that has had or would reasonably be expected to have a GP Material
Adverse Effect.

 

Section 2.8 Litigation.

There are no Legal Proceedings pending or, to the Knowledge of LGC, threatened
against or involving LGC that, individually or in the aggregate, would
reasonably be expected to have a GP Material Adverse Effect, and there is no
order, judgment, injunction or decree of any Governmental Authority outstanding
against LGC that, individually or in the aggregate, would reasonably be expected
to have a GP Material Adverse Effect. “Legal Proceeding” shall mean any judicial
or administrative suits, proceedings (public or private), claims or
investigations before any Governmental Authority or arbitral actions.

 

Section 2.9 Regulatory Matters.

Lehigh GP is not an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 2.10 Solvency.

LGC is, and immediately after giving effect to the transactions contemplated by
this Agreement and the Transaction Documents will be, Solvent.

 

Section 2.11 Brokers.

No broker, investment banker, financial advisor or other Person, other than
Barclays Capital Inc. (the fees and expenses of which will be borne by LGC,
except as provided in Section 9.3), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of LGC, Lehigh GP, the Partnership or its
Subsidiaries.

 

5



--------------------------------------------------------------------------------

Section 2.12 Employees; Employee Plans.

 

  (a) Except as disclosed on Schedule 2.12(a), there does not now exist, nor do
any circumstances exist that would or would reasonably be expected to result in,
any Plan Liability with respect to any LGC Plan that would be (or would
reasonably be expected to be) a liability of Lehigh GP or the Partnership
Entities following the Closing. No LGC Plan is now or has ever been
(i) maintained by more than one employer within the meaning of Section 413(c) of
the Code, (ii) subject to Title IV of ERISA or to Sections 4063 or 4064 of
ERISA, (iii) a “multiemployer plan,” within the meaning of Section 4001(a)(3) of
ERISA, (iv) a “multiple employer welfare arrangement” as defined in
Section 3(40) of ERISA, (v) maintained outside the jurisdiction of the United
States or (vi) providing health or other welfare benefits after an employee’s
termination of employment, except as required by 29 U.S. Code Part 6 (COBRA).
Each LGC Plan has been operated or maintained in compliance in all material
respects with its terms and conditions and applicable Law.

 

  (b) Schedule 2.12(b)(i) sets forth a list as of the date hereof of the job
titles for all employees of LGC and its Affiliates who spend 75% or more of
their business time providing services related to Lehigh GP or the Partnership
Entities (the “Subject Employees”). On or prior to the date hereof, LGC has
provided to CST and GP Buyer a list of the annual salaries or hourly wages for
2014 for all Subject Employees. As of the date hereof (i) none of the Subject
Employees is covered by any collective bargaining agreements or other contract
with a labor organization with respect to the Subject Employee’s employment with
LGC or its Affiliates, (ii) to the Knowledge of LGC, none of Lehigh GP or any of
the Partnership Entities has currently agreed to recognize any union or other
collective bargaining representative with respect to any of the Subject
Employees and (iii) since the Lehigh IPO through the date hereof, except as
disclosed on Schedule 2.12(b)(ii), no union or other collective bargaining
representative, to the Knowledge of LGC, has attempted to organize or been
certified as the exclusive bargaining representative of any Subject Employee.
There is no labor strike or work stoppage pending or, to the Knowledge of LGC,
threatened by the Subject Employees. There is no pending or, to the Knowledge of
LGC, threatened labor dispute or litigation relating to labor matters against
LGC or its Affiliates by, or with respect to, the Subject Employees (including
those alleging any material violation of any labor, safety or employment Laws,
charges of unfair labor practices, wage complaints or discrimination complaints)
that, individually or in the aggregate, would reasonably be expected to have a
GP Material Adverse Effect or a Partnership Material Adverse Effect. Except as
would not, individually or in the aggregate, reasonably be expected to have a GP
Material Adverse Effect or a Partnership Material Adverse Effect, with respect
to the Subject Employees, LGC is in compliance with all applicable Laws
respecting employment, employment practices, and the terms and conditions of
employment, including employee classification, workplace discrimination and
harassment, occupational safety and health, workers’ compensation, immigration,
employee leave issues, equal opportunity, plant closures and layoffs, severance
and wages and hours, and is not engaged in any unfair labor practice. No Subject
Employee is subject to any individual employment agreement or change in control
payments other than those payments to be made by LGC under Section 5.14 of this
Agreement, and each Subject Employee is an at-will employee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF LGC CONCERNING

LEHIGH GP AND THE PARTNERSHIP ENTITIES

As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), LGC
hereby represents and warrants to CST and the GP Buyer, except as disclosed in
the Partnership SEC Reports filed or furnished to the SEC prior to the Execution
Date and except as set forth in the Schedules hereto (which Schedules shall
serve to qualify the correspondingly numbered section or subsection of this
Agreement and any other section or subsection of this Agreement to the extent
the applicability of such disclosure to such other section or subsection is
reasonably apparent on its face to the non-disclosing party), as follows:

 

Section 3.1 Organization; Qualification.

 

  (a)

Each of the Partnership Entities (i) is a corporation, limited partnership,
limited liability company or other entity, as the case may be, duly incorporated
or formed, as the case may be, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, (ii) has all requisite
legal and corporate or other entity

 

6



--------------------------------------------------------------------------------

  power and authority, as the case may be, to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted,
(iii) has all material governmental licenses, authorizations, permits, consents
and approvals required to own, lease and operate its properties and to conduct
its businesses as currently owned and conducted, and (iv) is duly qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the ownership or leasing of its properties requires
it to so qualify, except with respect to clauses (iii) and (iv) for
circumstances that, individually or in the aggregate, would not reasonably be
expected to have a Partnership Material Adverse Effect.

 

  (b) Lehigh GP (i) is a limited liability company duly formed, validly existing
and in good standing under the Laws of Delaware, (ii) has all requisite legal
and limited liability company power and authority to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted,
(iii) has all material governmental licenses, authorizations, permits, consents
and approvals required to own, lease and operate its properties and to conduct
its business as currently owned and conducted, and (iv) is duly qualified to do
business and is in good standing in each jurisdiction where the nature of the
business conducted by it or the ownership or leasing of its properties requires
it to so qualify, except with respect to clauses (iii) and (iv) for
circumstances that, individually or in the aggregate, would not reasonably be
expected to have a GP Material Adverse Effect. Schedule 3.1(b) sets forth all of
the jurisdictions in which Lehigh GP is qualified to do business.

 

Section 3.2 Partnership Capitalization.

 

  (a) As of the Execution Date, except as disclosed on Schedule 3.2(a), the
Partnership has no partnership or other equity interests outstanding other than
the general partner interest held by Lehigh GP and the IDRs, Common Units and
Subordinated Units reflected in the Form 10-Q quarterly report for the quarter
ended March 31, 2014. All of the limited partner interests in the Partnership
have been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except to the extent such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act).

 

  (b) Except as described in the Partnership Agreement, there are no preemptive
or other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of any interest in the Partnership (provided, however, that
the foregoing shall not apply to any such rights to purchase or restriction on
voting or transfer that any holder of Common Units (other than LGC) may have
imposed upon such Common Units). Except as described in the Partnership
Agreement or as set forth on Schedule 3.2(b), there are no outstanding options,
warrants or similar rights to purchase or acquire from any of the Partnership
Entities any equity interests in any of the Partnership Entities or any stock
appreciation, phantom stock, Employee Plan or similar rights with respect to the
Partnership Entities other than the phantom stock and profits interests
reflected in the Form 10-Q quarterly report for the quarter ended March 31,
2014. No Partnership Entity has any outstanding bonds, debentures, notes or
other obligation the holders of which have the right to vote (or are convertible
into or exercisable for securities having the right to vote) with the limited
partners of the Partnership.

 

Section 3.3 Subsidiaries; Equity Interests.

Except as set forth on Schedule 3.3 or in the Partnership Agreement, (a) neither
Lehigh GP nor the Partnership has any Subsidiaries and neither owns, directly or
indirectly, any shares of capital stock, voting rights or other equity interests
or investments in any other Person and (b) neither Lehigh GP nor the Partnership
has any obligation or rights to acquire by any means, directly or indirectly,
any capital stock, voting rights, equity interests or investments in another
Person. Except for Encumbrances set forth on Schedule 3.3 or those that exist
under the Partnership Credit Agreement, the Partnership owns, directly or
indirectly, all of the issued and outstanding partnership, membership or other
equity interests of each of the Partnership Principal Subsidiaries free and
clear of any Encumbrances. The Partnership and each of the Partnership Principal
Subsidiaries are collectively referred to in this Agreement as the “Partnership
Entities.”

 

Section 3.4 Financial Statements; Partnership SEC Reports

The Partnership has timely made all filings required to be made under the
Securities Act, and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the Lehigh IPO (such documents, including exhibits and
other information incorporated therein, collectively, the “Partnership SEC
Reports”). Since the Lehigh IPO, (a) all Partnership SEC Reports filed by the
Partnership, at the time filed (in the case of documents filed pursuant to the
Exchange Act) or when declared effective by the Securities and Exchange
Commission (the “SEC”) (in the case of registration statements filed under the
Securities Act) complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and the rules and
regulations of

 

7



--------------------------------------------------------------------------------

the SEC thereunder, (b) no such Partnership SEC Report, at the time described
above, contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading, and (c) all financial statements contained or incorporated by
reference in such Partnership SEC Reports complied as to form when filed in all
material respects with the rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the financial condition of
the Partnership and its consolidated subsidiaries at and as of the respective
dates thereof and the consolidated results of operations and changes in cash
flows for the periods indicated (subject, in the case of unaudited financial
statements, to normal year-end audit adjustments consistent with prior periods).
No Subsidiary of the Partnership is required to file periodic reports with the
SEC, either pursuant to the requirements of the Exchange Act or by contract.

 

Section 3.5 Controls.

 

  (a) The Partnership’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are designed to ensure that
all information (both financial and non-financial) required to be disclosed by
the Partnership in the reports that it files or submits under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC, and that all such information is
accumulated and communicated to the management of Lehigh GP as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the chief executive officer and chief financial officer of
Lehigh GP required under the Exchange Act with respect to such reports.

 

  (b) Neither the Board of Directors of Lehigh GP, the officers of Lehigh GP,
nor LGC has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Partnership or its
internal accounting controls relating to periods after the Lehigh IPO, including
any material complaint, allegation, assertion or claim that the Partnership has
engaged in questionable accounting or auditing practices.

 

Section 3.6 Absence of Certain Changes or Events.

Except as set forth on Schedule 3.6, since the Lehigh IPO, (a) the business of
the Partnership Entities has been conducted in the ordinary course of business
and (b) there has not been or occurred any event or condition that has had or
would reasonably be expected to have a Partnership Material Adverse Effect.

 

Section 3.7 Compliance with Law.

Except with respect to the matters addressed in Section 3.8 (Tax Matters),
Section 3.10 (Regulatory Matters), Section 3.12 (Employees; Employee Plans) and
Section 3.15 (Environmental Matters), which matters are addressed only in those
sections, the operations of Lehigh GP and the Partnership Entities, since the
Lehigh IPO, have been conducted, and currently are being conducted, in
compliance in all material respects with all applicable Laws and other
requirements of all Governmental Authorities having jurisdiction of Lehigh GP or
the Partnership Entities and their respective assets, properties and operations.

 

Section 3.8 Tax Matters.

 

  (a) For purposes of this Agreement, “Tax Returns” shall mean returns, reports,
exhibits, schedules, information statements, declarations, claims for refund and
other documentation (including any additional or supporting material) filed, or
required to be filed, in connection with the calculation, determination,
assessment or collection of any Tax, including any amendments thereto. For
purposes of this Agreement, “Tax” or “Taxes” shall mean any and all federal,
state, local, foreign and other taxes, levies, fees, imposts and duties of
whatever kind (including any interest, penalties or additions to the tax imposed
in connection therewith or with respect thereto), including, without limitation,
taxes imposed on, or measured by, income, franchise, profits or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, transfer and
gains taxes and customs duties.

 

  (b) Except with respect to matters addressed in Section 3.8(c), which matters
are addressed only in that Section 3.8(c), and except as disclosed on Schedule
3.8(b), (i) each of Lehigh GP and each of the Partnership Entities has timely
filed (or joined in the filing of) all material Tax Returns required by
applicable Law to be filed (taking into account any extensions of time within
which to file, which extensions are listed on Schedule 3.8(b)) by or with
respect to each of Lehigh GP and each of the Partnership Entities; (ii) all such
Tax Returns were true, correct

 

8



--------------------------------------------------------------------------------

  and complete in all material respects and all material Taxes shown as due on
such Tax Returns have been paid in full; (iii) there is no action, suit,
proceeding, investigation, audit, dispute or claim concerning any material Taxes
of Lehigh GP or any of the Partnership Entities either claimed or raised by any
Tax authority in writing; (iv) none of Lehigh GP or any of the Partnership
Entities has any outstanding request for any extension of time within which to
pay a material amount of Taxes or file any material Tax Returns; (v) there are
no outstanding waivers or extensions of any applicable statute of limitations
for the assessment or collection of any material Taxes of any of Lehigh GP or
any of the Partnership Entities; (vi) neither Lehigh GP nor any Partnership
Entity is a party to, or is bound by, (A) any Tax allocation, Tax indemnity, Tax
sharing or (B) any similar agreement or arrangement that imposes liability on
Lehigh GP or any Partnership Entity for the Taxes of another Person, except
pursuant to agreements the principal purpose of which is not the allocation of
Taxes; (vii) each of the Partnership Entities that is a partnership for federal
income Tax purposes has made, or shall be eligible to make, an election pursuant
to Section 754 of the Code; (viii) each of the Partnership Entities has withheld
and paid all material Taxes required to be withheld by such Partnership Entity
in connection with any amounts paid or owing to any employee, creditor,
independent contractor or other third party; (ix) no material liens for Taxes
exist with respect to any of the Partnership Entities’ assets, except for
statutory liens for Taxes not yet due and payable or that are being contested in
good faith and reserved for in accordance with GAAP; and (x) neither Lehigh GP
nor any Partnership Entity has engaged in a “listed transaction” as defined in
Treasury Regulations Section 1.6011-4(b)(2).

 

  (a) The factual representations set forth in the representation letters
provided to or to be provided to counsel to the Partnership in connection with
tax opinions delivered since the formation of the Partnership addressing the
treatment of the Partnership as a partnership for U.S. federal income tax
purposes, the Legal Opinion (if any), and in connection with a tax opinion from
counsel to the Partnership delivered in connection with a public equity offering
undertaken between the Execution Date and the Closing Date (if any) or in
connection with any reasonable request by counsel for CST and GP Buyer pursuant
to Section 6.2(g) were and will be true as of the date such representation was
or is made. Section 3.8(c) shall be the sole representation addressing the
matters set forth in Section 3.8(c).

 

  (b) Except as disclosed on Schedule 3.8(d)(i), none of the Partnership
Entities has elected to be treated as a corporation. Schedule 3.8(d)(ii) sets
forth the classification of each Partnership Entity other than the Partnership
for U.S. federal income tax purposes.

 

  (c) Lehigh GP is disregarded as an entity separate from its owner, LGC, under
Treasury Regulations Sections 301.7701-2 and -3.

 

  (d) From April 30, 2011 to May 1, 2013, LGC and its Affiliates had no
agreement, understanding, negotiations, or discussions with Valero Energy
Corporation regarding the sale or other disposition by Valero Energy Corporation
of (1) any outstanding stock of CST, (2) any outstanding stock of any CST
Subsidiary or (3) any assets of CST or any CST Subsidiary, excluding for this
purpose transactions in the ordinary course of business (for the avoidance of
doubt, any fuel supply contracts between Valero Energy Corporation (and its
Subsidiaries) and the Partnership shall be considered transactions in the
ordinary course of business).

 

  (e) Notwithstanding any other representation or warranty in this Agreement,
the representations and warranties in this Section 3.8 constitute the sole and
exclusive representations and warranties of LGC with respect to Taxes of Lehigh
GP or the Partnership Entities.

 

Section 3.9 Absence Of Undisclosed Liabilities.

Except as disclosed on Schedule 3.9, none of the Partnership Entities has any
material indebtedness or liability, absolute or contingent, that is not shown or
provided for in the consolidated financial statements of the Partnership
included in the Partnership SEC Reports, other than (a) liabilities incurred or
accrued in the ordinary course of business, including liens for current taxes
and assessments not in default, or (b) other liabilities of the Partnership or
any of its Subsidiaries that, individually or in the aggregate, are not material
to the Partnership and its Subsidiaries, taken as a whole, and that are not
required by GAAP to be included in the consolidated financial statements of the
Partnership.

 

Section 3.10 Regulatory Matters.

None of the Partnership Entities is an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

9



--------------------------------------------------------------------------------

Section 3.11 Litigation.

Except as set forth on Schedule 3.11, there are no Legal Proceedings pending or,
to the Knowledge of LGC, threatened against or involving the Partnership
Entities or Lehigh GP that, individually or in the aggregate, would have or
would be reasonably likely to have a Partnership Material Adverse Effect. Except
as set forth on Schedule 3.11, there is no order, judgment, injunction or decree
of any Governmental Authority outstanding against any of the Partnership
Entities or Lehigh GP that, individually or in the aggregate, would reasonably
be expected to have a Partnership Material Adverse Effect or to prevent or delay
the consummation of the transactions contemplated by this Agreement or to impair
LGC’s ability to perform its obligations under this Agreement.

 

Section 3.12 Employees; Employee Plans.

 

  (a) Except as disclosed on Schedule 3.12(a), none of the Partnership Entities
currently has any employees and none of the Partnership Entities has ever had
any employees.

 

  (b) Except as disclosed on Schedule 3.12(b), the Partnership Entities and the
Partnership ERISA Affiliates do not sponsor, maintain or contribute to or have
an obligation (secondary, contingent or otherwise) to contribute to and, at no
time during the past five (5) years, have sponsored, maintained or contributed
to or had an obligation to contribute to, any Employee Plans (collectively, the
“Partnership Plans”).

 

  (c) Lehigh GP (i) currently has no employees, (ii) has never had any employees
and (iii) has never been the co-employer of any employee of LGC or a LGC
Subsidiary.

 

  (d) Except as disclosed on Schedule 3.12(d), Lehigh GP does not have any Plan
Liability with respect to any Employee Plans that are now, or that have during
the past five (5) years been, sponsored, maintained, contributed to, or required
to be sponsored, maintained, or contributed to, by any Person that, together
with Lehigh GP, is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code, and Lehigh GP does not sponsor, maintain or contribute
to or have an obligation (secondary, contingent or otherwise) to contribute to
and, at no time during the past five (5) years, has sponsored, maintained or
contributed to or had an obligation to contribute to, any Employee Plans
(collectively, the “Lehigh GP Plans” and together with the Partnership Plans,
the “Plans”).

 

  (e) With respect to any Plan, no actions, suits or claims (other than routine
claims for benefits in the ordinary course) are pending or, to the Knowledge of
LGC, threatened that could result in any material liability to GP Buyer, Lehigh
GP or any Partnership Entity. Except as would not, individually or in the
aggregate, reasonably be expected to have a GP Material Adverse Effect or a
Partnership Material Adverse Effect, with respect to the Subject Employees,
Lehigh GP and the Partnership are in compliance with all applicable Laws
respecting employment, employment practices, and the terms and conditions of
employment, including employee classification, workplace discrimination and
harassment, occupational safety and health, workers’ compensation, immigration,
employee leave issues, equal opportunity, plant closures and layoffs, severance
and wages and hours, and are not engaged in any unfair labor practice.

 

  (f) Except as disclosed on Schedule 3.12(f), neither the negotiation or
execution of this Agreement, nor the consummation of the transactions
contemplated by this Agreement will, either alone or in combination with another
event, result in any liability to the Subject Employees for compensation or
benefits, including severance and change in control benefits, that will be a
liability of the Partnership Entities, Lehigh GP or GP Buyer at or following the
Closing.

 

Section 3.13 Intellectual Property.

 

  (a)

Except as would not reasonably be expected to have a Partnership Material
Adverse Effect, either Lehigh GP or a Partnership Entity owns, or is licensed or
otherwise possesses valid rights to use, free and clear of Encumbrances other
than Permitted Encumbrances, all trademarks, trade names, service marks, service
names, mark registrations, logos, assumed names, domain names, registered and
unregistered copyrights, patents or applications and registrations, trade
secrets and other intellectual property rights necessary to their respective
businesses as currently conducted (collectively, the “Lehigh Intellectual
Property”), provided that the foregoing shall not be deemed a representation or
warranty with respect to infringement, misappropriation or other violation of
any intellectual property rights. Except as would not reasonably be expected to
have a Partnership Material Adverse Effect, (i) there are no pending or, to the
Knowledge of LGC, threatened claims by any Person alleging infringement,
misappropriation or other violation by the Partnership Entities of any
intellectual property rights of any Person in the conduct of their respective
businesses as currently conducted, (ii) to the Knowledge of LGC, the conduct of
the business of the Partnership Entities as currently conducted does not
infringe,

 

10



--------------------------------------------------------------------------------

  misappropriate or otherwise violate any intellectual property rights of any
Person, (iii) none of the Partnership Entities has made any currently pending
claim of a violation, infringement or misappropriation by others of any
Partnership Entity’s rights to or in the Lehigh Intellectual Property and
(iv) to the Knowledge of LGC, no Person is infringing, misappropriating or
otherwise violating any Lehigh Intellectual Property.

 

  (b) Notwithstanding anything to the contrary herein, this Section 3.13
constitutes the sole representations and warranties of LGC with respect to
intellectual property matters.

 

Section 3.14 Title to Properties and Assets.

 

  (a) Lehigh Owned Real Property. Except (x) as would not, individually or in
the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect or (y) as disclosed on Schedule 3.14, either the Partnership or a
Subsidiary of the Partnership has good and valid title to each material real
property owned by the Partnership or any Subsidiary of the Partnership, free of
Encumbrances other than Permitted Encumbrances (such owned property
collectively, the “Lehigh Owned Real Property”). Further, with respect to the
Lehigh Owned Real Property, except (x) as would not reasonably be expected to
have a Partnership Material Adverse Effect or (y) as disclosed on Schedule 3.14,
to the Knowledge of LGC, (i) there are no leases, subleases, licenses, rights or
other agreements affecting any portion of the Lehigh Owned Real Property that
would reasonably be expected to materially impair the existing use of such
Lehigh Owned Real Property by the Partnership in the operation of its business
thereon and (ii) except for such arrangements solely among the Partnership and
its Subsidiaries, there are no outstanding options or rights of first refusal in
favor of any other party to purchase any Lehigh Owned Real Property or any
portion thereof or interest therein that would reasonably be expected to
materially impair the existing use of the Lehigh Owned Real Property by the
Partnership in the operation of its business thereon.

 

  (b) Lehigh Leased Real Property. Except (x) as would not, individually or in
the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect or (y) as disclosed on Schedule 3.14, and assuming good title in the
landlord thereunder, either the Partnership or a Subsidiary of the Partnership
has a valid and subsisting leasehold interest in each material lease, sublease
and other agreement under which the Partnership or any Subsidiary of the
Partnership uses or occupies or has the right to use or occupy any material real
property (such property subject to a lease, sublease or other agreement, the
“Lehigh Leased Real Property,” and such leases, subleases and other agreements
are, collectively, the “Lehigh Real Property Leases”), in each case, free and
clear of all Encumbrances other than Permitted Encumbrances and, if any, the
subleases, rights of parties in possession, Rights-of-Way set forth on Schedule
3.14. Except (x) as would not reasonably be expected to have a Partnership
Material Adverse Effect or (y) as disclosed on Schedule 3.14, (A) each Lehigh
Real Property Lease is valid, unmodified and in full force and effect, except as
enforcement may be limited by the Enforceability Exceptions, and (B) as of the
date of this Agreement, no uncured default of a material nature on the part of
the Partnership or, if applicable, a Subsidiary of the Partnership or, to the
Knowledge of LGC, the landlord thereunder, exists under any Lehigh Real Property
Lease, and no event has occurred or circumstance exists which, if not remedied,
and with the giving of notice or the passage of time, or both, would result in a
material default under a Lehigh Real Property Lease.

 

  (c) Personal Property. To the Knowledge of LGC, except as would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect, each Partnership Entity has title to or rights or
interests in its personal property, free and clear of all Encumbrances (subject
to Permitted Encumbrances) sufficient to allow it to conduct its business as
currently being conducted.

 

Section 3.15 Environmental Matters.

Except as set forth in Schedule 3.15:

 

  (a) To the Knowledge of LGC, each of the Partnership Entities and their
respective properties is, and during the relevant time periods specified in all
applicable statutes of limitations has been, in compliance in all material
respects with all applicable Environmental Laws and has made all material
filings and maintained all material data, documentation and records required
under all applicable Environmental Laws.

 

  (b)

To the Knowledge of LGC, each of the Partnership Entities, as applicable, has
obtained all material permits, licenses, franchise authorities, consents and
approvals necessary for owning and operating its assets and business as it is
presently conducted under all applicable Environmental Laws, and all such
permits, licenses, franchises, authorities, consents and approvals remain in
full force and effect, are issued in the correct entity’s name and

 

11



--------------------------------------------------------------------------------

  there are no circumstances existing that could reasonably be expected to
result in such permits, licenses, franchises, authorities, consents or approvals
being revoked or not renewed or any pending applications for such permits,
licenses, franchises, authorities, consents or approvals being denied.

 

  (c) There are no pending Legal Proceedings or, to the Knowledge of LGC,
threatened, material claims, demands, actions, administrative proceedings,
lawsuits or investigations against any of the Partnership Entities relating to
or otherwise affecting any of their respective properties under any
Environmental Laws. There are no facts or circumstances that reasonably would
give rise to a Legal Proceeding or material demand against any of the
Partnership Entities affecting any of their respective assets or properties
under any Environmental Laws.

 

  (d) To the Knowledge of LGC, there has been no Release of any Hazardous
Material into the environment by the Partnership Entities or onto, beneath or
migrating towards any of their respective properties or assets that could
reasonably be expected to result in any material remedial or corrective action
obligation on the part of the Partnership Entities under Environmental Laws.
None of the Partnership Entities’ properties is listed on the Comprehensive
Environmental Response, Compensation and Liability Information System (CERCLIS)
list or the National Priorities List or any list maintained by any Governmental
Authority that relates to Releases of Hazardous Materials and the Partnership is
not identified as a potentially responsible party on any such list maintained by
any Governmental Authority that relates to Releases of Hazardous Materials.

 

  (e) To the Knowledge of LGC, there has been no exposure of any person or
property to any Hazardous Material from, by or in connection with the
Partnership Entities’ properties or operations that could reasonably be expected
to form the basis of a claim for material damages or compensation.

 

  (f) LGC has made available to GP Buyer materials summarizing all environmental
matters, remedial obligations, whether covered or not by the Escrowed
Environmental Funds (defined hereafter), and environmental liabilities relating
to the Partnership Entities’ properties, assets, and operations.

 

  (g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, no statement or representation is made in this Agreement regarding
any compliance or failure to comply with, or any actual or contingent liability
under, or claims, demands, actions, proceedings, lawsuits or investigations with
respect to, any Environmental Law, except as set forth in this Section 3.15.

 

  (a) Schedule 3.15(h) sets forth a list as of the Execution Date of all
properties for which funds are held in escrow with respect to any environmental
remediation obligations that are, have been or are to be undertaken with respect
to any of the assets of the Partnership or its Subsidiaries acquired prior to
the Execution Date. To the Knowledge of LGC, as of the Execution Date, there is
no basis to believe that the funds held in escrow are insufficient to undertake
all environmental remediation obligations that exist with respect to such
properties.

 

Section 3.16 Derivative Transactions and Hedging.

Except as disclosed on Schedule 3.16, none of the Partnership Entities has any
outstanding commodity or financial hedging positions of any of the Partnership
Entities pursuant to which any such party has outstanding rights or obligations.

 

Section 3.17 Material Contracts.

 

  (a) As of the date of this Agreement, except for (i) contracts filed as an
exhibit to or incorporated by reference in a Partnership SEC Report filed prior
to the Execution Date, (ii) contracts related to properties or operations that
have been, or are under contract to be, purchased or sold or otherwise disposed
of or are in the process of being purchased or sold or otherwise disposed of to
the extent such sales and/or dispositions have been disclosed in Partnership SEC
Reports, or (iii) as otherwise set forth on Schedule 3.17(a), none of the
Partnership Entities is a party to or bound by any contract (whether written or
oral) that is:

 

  (i) a “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);

 

  (ii) a loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture or other binding commitment (other than those solely between
or among any of the Partnership Entities) relating to indebtedness in an amount
in excess of $2,000,000 individually, other than the Partnership Credit
Agreement;

 

  (iii) a contract, lease or license (including any seismic licensing agreement)
that is material to the Partnership Entities taken as a whole;

 

12



--------------------------------------------------------------------------------

  (iv) a contract that purports to limit materially the right of any of the
Partnership Entities to engage or compete in any line of business in which any
of the Partnership Entities is engaged or to compete with any Person or operate
in any location;

 

  (v) a contract that creates a partnership or joint venture or similar
arrangement (other than a joint operating agreement entered into in the ordinary
course of business) with respect to any significant portion of the business of
the Partnership Entities taken as a whole;

 

  (vi) a settlement or similar agreement with any Governmental Authority or
order or consent of a Governmental Authority involving future performance by any
of the Partnership Entities that is material to the Partnership Entities taken
as a whole;

 

  (vii) a contract that includes LGC or any Affiliate of LGC (other than Lehigh
GP and the Partnership Entities) as a counterparty or third party beneficiary,
other than the Omnibus Agreement; or

 

  (viii) an executory contract that includes the acquisition or sale of assets
with a book value in excess of $10 million (whether by merger, sale of stock,
sale of assets or otherwise).

All contracts of the type described in this Section 3.17(a) are referred to in
this Agreement as the “Partnership Material Contracts.”

 

  (b) Other than as a result of the expiration or termination of any Partnership
Material Contract in accordance with its terms and except as would not,
individually or in the aggregate, reasonably be expected to have Partnership
Material Adverse Effect, (i) each Partnership Material Contract is valid and
binding on each of the Partnership Entities that is a party thereto, as
applicable, and is in full force and effect and enforceable in accordance with
its terms against such Partnership Entity and, to the Knowledge of LGC, is valid
and binding on the other party or parties thereto, and in full force and effect
and enforceable against such other parties thereto, in each case except as
enforcement may be limited by the Enforceability Exceptions, (ii) each of the
Partnership Entities has performed all material obligations required to be
performed by it to date under each Partnership Material Contract and (iii) none
of LGC, Lehigh GP or any of the Partnership Entities has knowledge of, or has
received notice of, the existence of any event or condition that constitutes,
or, after notice or lapse of time or both, would constitute, a material default
on the part of any of the Partnership Entities or of any other party under any
such Partnership Material Contract.

 

Section 3.18 Related Party Transactions.

Except as set forth on Schedule 3.18, neither LGC nor any of its Subsidiaries or
Affiliates (excluding Lehigh GP, the Partnership and the Subsidiaries of the
Partnership) (a) has been involved in any material business arrangement or
relationship with Lehigh GP or any of the Partnership Entities since the Lehigh
IPO, (b) owns any material asset, tangible or intangible, that is used in Lehigh
GP’s or Partnership Entities’ business or (c) is a party to any material
contract, commitment or agreement (whether written or oral) with Lehigh GP or
any Partnership Entity or relating to the business of Lehigh GP and/or the
Partnership Entities.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CST AND THE GP Buyer

As of the date hereof, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), CST and
GP Buyer hereby jointly and severally represent and warrant to LGC, except as
disclosed in the Buyer SEC Reports filed or furnished to the SEC prior to the
Execution Date and except as set forth in the Schedules hereto (which Schedules
shall serve to qualify the correspondingly numbered section or subsection of
this Agreement and any other section or subsection of this Agreement to the
extent the applicability of such disclosure to such other section or subsection
is reasonably apparent on its face to the non-disclosing party) as follows:

 

Section 4.1 Organization; Qualification.

Each of CST and GP Buyer (a) is a corporation and limited liability company,
respectively, duly incorporated or formed, as the case may be, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
formation, (b) has all requisite legal and corporate or other entity power and
authority, as the case may be, to own, lease and operate its properties and to
conduct its businesses as currently owned and conducted, (c) has all material
governmental licenses, authorizations, permits, consents and approvals required
to own, lease and operate its properties and to conduct its businesses as
currently owned and conducted, and (d) is duly qualified to do business and in
good standing in each jurisdiction in which the nature of the business

 

13



--------------------------------------------------------------------------------

conducted by it or the ownership or leasing of its properties requires it to so
qualify, except with respect to clauses (c) and (d) for circumstances that,
individually or in the aggregate, would not reasonably be expected to have a
Buyer Material Adverse Effect. CST and GP Buyer have made available to LGC true
and complete copies of the Organizational Documents of CST and GP Buyer, as in
effect on the Execution Date.

 

Section 4.2 Validity of Agreement; Authorization.

 

  (a) Each of CST and GP Buyer has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to comply with the terms and
conditions hereunder. The execution and delivery of this Agreement and the
performance by CST and GP Buyer of their obligations hereunder have been duly
authorized by the Boards of Directors of CST and GP Buyer, as applicable, and no
other proceedings on the part of CST or GP Buyer are necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed and
delivered by CST and GP Buyer and constitutes CST’s and GP Buyer’s valid and
binding obligation enforceable against CST and GP Buyer in accordance with its
terms, except as enforcement may be limited by the Enforceability Exceptions.

 

  (b) As of the Closing Date, each of CST and GP Buyer will have full power and
authority to enter into the other Transaction Documents to which it is party, to
perform its obligations thereunder and to comply with the terms and conditions
thereunder. As of the Closing Date, the execution and delivery of such other
Transaction Documents and the performance by CST and GP Buyer of their
obligations thereunder will have been duly authorized by the Boards of Directors
of CST and GP Buyer, as applicable, and no other proceedings on the part of CST
or GP Buyer will be necessary to authorize such execution, delivery and
performance. At or prior to the Closing, the other Transaction Documents to
which CST or GP Buyer is party will be duly executed and delivered by CST or GP
Buyer, as applicable, and will constitute CST’s or GP Buyer’s valid and binding
obligation enforceable against CST or GP Buyer in accordance with its terms,
except as enforcement may be limited by the Enforceability Exceptions.

 

Section 4.3 No Conflict or Violation.

Except as set forth on Schedule 4.3, the execution, delivery and performance of
this Agreement and the other Transaction Documents to which CST or GP Buyer is
or will be a party does not and will not: (a) violate or conflict with any
provision of the Organizational Documents of CST or GP Buyer; (b) violate any
applicable provision of Law; (c) result in a violation or breach of, constitute
(with due notice or lapse of time or both) a default or cause any obligation,
penalty or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which CST or GP Buyer is a party or by which CST or GP Buyer is bound or to
which any of its properties or assets is subject; (d) result in the creation or
imposition of any Encumbrance upon any of its properties or assets, or
(e) result in the cancellation, modification, revocation or suspension of any
consent, license, permit, certificate, franchise, authorization, registration or
filing with any Governmental Authority of CST or GP Buyer; except in the cause
of clauses (b), (c), (d) and (e) as would not, individually or in the aggregate,
reasonably be expected to have a Buyer Material Adverse Effect.

 

Section 4.4 Consents and Approvals.

Except (a) for the CST Bank Waiver or (b) as would not reasonably be expected to
have a Buyer Material Adverse Effect, CST and GP Buyer’s execution and delivery
of this Agreement or the other Transaction Documents to which CST or GP Buyer is
party or performance of their respective obligations hereunder or thereunder,
does not and will not require the consent, approval, waiver or authorization of,
or filing, registration or qualification with, any Person by CST or GP Buyer.

 

Section 4.5 Brokers.

No broker, investment banker, financial advisor or other Person, other than
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the fees and expenses of
which will be borne by the GP Buyer), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of CST or GP Buyer.

 

Section 4.6 Investment Intent; Investment Experience; Restricted Securities.

In acquiring the Membership Interests, GP Buyer is not offering or selling, and
shall not offer or sell, the Membership Interests, in connection with any
distribution of any of such Membership Interests, and GP Buyer has no
participation, and shall not participate, in any such undertaking or in any
underwriting of such an undertaking, in all cases except in compliance with
applicable federal

 

14



--------------------------------------------------------------------------------

and state securities Laws. GP Buyer acknowledges that it can bear the economic
risk of its investment in the Membership Interests, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Membership Interests. GP Buyer is
an “accredited investor” as such term is defined in Regulation D under the
Securities Act. GP Buyer understands that the Membership Interests will not have
been registered pursuant to the Securities Act or any applicable state
securities Laws, that the Membership Interests shall be characterized as
“restricted securities” under federal securities Laws and that under such Laws
and applicable regulations the Membership Interests cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.

 

Section 4.7 [Reserved].

 

Section 4.8 Financial Statements; Buyer SEC Reports.

CST has timely made all filings required to be made under the Securities Act and
the Exchange Act since May 1, 2013 (such documents, including exhibits and other
information incorporated therein, collectively, the “Buyer SEC Reports”). Since
May 1, 2013, (a) all Buyer SEC Reports filed by CST, at the time filed (in the
case of documents filed pursuant to the Exchange Act) or when declared effective
by the SEC (in the case of registration statements filed under the Securities
Act) complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC thereunder, (b) no such Buyer SEC Report, at the time
described above, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading, and (c) all financial statements contained or
incorporated by reference in such Buyer SEC Reports complied as to form when
filed in all material respects with the rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the financial condition of
CST and its consolidated subsidiaries at and as of the respective dates thereof
and the consolidated results of operations and changes in cash flows for the
periods indicated (subject, in the case of unaudited financial statements, to
normal year-end audit adjustments consistent with prior periods). No Subsidiary
of CST is required to file periodic reports with the SEC, either pursuant to the
requirements of the Exchange Act or by contract.

 

Section 4.9 Controls.

 

  (a) CST’s “disclosure controls and procedures” (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act) are designed to ensure that all information
(both financial and non-financial) required to be disclosed by CST in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such information is accumulated and communicated to the
management of CST as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of CST required under the Exchange Act with respect to
such reports.

 

  (b) Neither the Board of Directors nor the officers of CST has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim regarding the accounting or auditing practices, procedures,
methodologies or methods of CST or its internal accounting controls relating to
periods after May 1, 2013, including any material complaint, allegation,
assertion or claim that CST has engaged in questionable accounting or auditing
practices.

 

Section 4.10 Absence of Certain Changes or Events.

Except as set forth on Schedule 4.10, since May 1, 2013, (a) the business of CST
has been conducted in the ordinary course of business and (b) there has not been
or occurred any event or condition that has had or would reasonably be expected
to have a Buyer Material Adverse Effect.

 

Section 4.11 Compliance with Law.

The operations of CST, since May 1, 2013, have been conducted, and currently are
being conducted, in compliance in all material respects with all applicable Laws
and other requirements of all Governmental Authorities having jurisdiction of
CST or any CST Subsidiaries and their respective assets, properties and
operations.

 

15



--------------------------------------------------------------------------------

Section 4.12 Absence Of Undisclosed Liabilities.

Except as disclosed on Schedule 4.12, CST does not have any material
indebtedness or liability, absolute or contingent, that is not shown or provided
for in the consolidated financial statements of CST included in the Buyer SEC
Reports, other than (a) liabilities incurred or accrued in the ordinary course
of business, including liens for current taxes and assessments not in default,
or (b) other liabilities of CST or any of its Subsidiaries that individually or
in the aggregate are not material to CST and its Subsidiaries, taken as a whole,
and that are not required by GAAP to be included in the consolidated financial
statements of CST.

 

Section 4.13 Regulatory Matters.

Neither CST nor any CST Subsidiary is an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 4.14 Litigation.

Except as set forth on Schedule 4.14, there are no Legal Proceedings pending or,
to the Knowledge of CST, threatened against or involving CST that, individually
or in the aggregate, would have or would be reasonably likely to have a Buyer
Material Adverse Effect. Except as set forth on Schedule 4.14, there is no
order, judgment, injunction or decree of any Governmental Authority outstanding
against CST that, individually or in the aggregate, would reasonably be expected
to have a Buyer Material Adverse Effect or to prevent or delay the consummation
of the transactions contemplated by this Agreement or to impair CST’s or GP
Buyer’s ability to perform its obligations under this Agreement.

ARTICLE V

COVENANTS

 

Section 5.1 Conduct of Business of the Partnership Entities.

 

  (a) Except (i) as required under applicable Law or by any Governmental
Authority, (ii) as set forth on Schedule 5.1(a) or (iii) to the extent CST and
GP Buyer otherwise consents in writing (which consent shall not be unreasonably
withheld, conditioned or delayed), and unless the Board of Directors of Lehigh
GP determines that doing so would be inconsistent with its fiduciary duties to
the limited partners of the Partnership or otherwise inconsistent with any
provision of the Partnership Agreement, during the period from the Execution
Date to the Closing Date, LGC shall take all actions reasonably required to
ensure that Lehigh GP and the Partnership Entities:

 

  (i) conduct their activities in the ordinary course of business;

 

  (ii) use commercially reasonable efforts to preserve intact their goodwill and
relationships with customers, suppliers and others having business dealings with
them with respect thereto;

 

  (iii) comply in all material respects with all applicable Laws relating to
them;

 

  (iv) use commercially reasonable efforts to maintain in full force without
interruption their present insurance policies or comparable insurance coverage;
and

 

  (v) promptly notify CST and GP Buyer of any material change in their financial
condition or business or any material litigation or proceedings (including
arbitration and other dispute resolution proceedings) or material government
complaints, investigations, inquiries or hearings (or communications indicating
that the same may be contemplated) or any material developments in any such
litigation, proceedings, complaints, investigations, inquiries or hearings.

 

  (b) Without limiting the generality of the foregoing, except (i) as
contemplated by this Agreement, (ii) as set forth on Schedule 5.1(b), (iii) as
required by applicable Law or by any Governmental Authority or (iv) to the
extent CST and GP Buyer otherwise consents in writing (which consent shall not
be unreasonably withheld, conditioned or delayed), and unless the Board of
Directors of Lehigh GP determines that failure to do so would be inconsistent
with its fiduciary duties to the limited partners of the Partnership or
otherwise inconsistent with any provision of the Partnership Agreement, prior to
the Closing Date, LGC shall cause Lehigh GP and the Partnership Entities not to:

 

  (i) modify, amend or voluntarily terminate, prior to the expiration date
thereof, any Partnership Material Contract or waive any material default by, or
release, settle or compromise any material claim against, any other party
thereto, other than as may be required in connection with LGC’s obligations to
CST and GP Buyer under this Agreement;

 

16



--------------------------------------------------------------------------------

  (ii) make any change in their Organizational Documents that would be
materially adverse to Lehigh GP, any owner of the IDRs, CST, GP Buyer or IDR
Buyer;

 

  (iii) make any material change in their Tax methods, principles or elections
(except elections made in the ordinary course);

 

  (iv) issue, deliver, sell, pledge or dispose of any (A) equity securities or
partnership units of any class, (B) debt securities having the right to vote on
any matters on which holders of capital stock or members or partners of the same
issuer may vote or (C) securities convertible into or exercisable for, or any
rights, warrants, calls or options to acquire, any such securities; provided,
however, that the Partnership may issue up to $150,000,000 of Common Units
pursuant to a public offering, provided that the Partnership agrees to notify
CST prior to launching such offering;

 

  (v) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
equity interests of the Partnership or declare, set aside or pay any
distributions (other than regular quarterly cash distributions made by the
Partnership (with such amounts determined using the same methodology as the
Partnership’s most recent quarterly distributions));

 

  (vi) create, incur, guaranty or assume any new indebtedness for borrowed money
in excess of $3,000,000 in the aggregate, excluding any borrowings in the
ordinary course under the Partnership Credit Agreement;

 

  (vii) acquire any material properties or assets with a value in excess of
$5,000,000 in the aggregate;

 

  (viii) make any capital expenditures in excess of $500,000 for any individual
site in addition to the amounts of capital expenditures that were included in
the 2014 budget previously delivered to CST and GP Buyer;

 

  (ix) enter into any leases of real property, other than renewals of existing
leases in the ordinary course of business, the net present value (calculated at
the weighted average interest rate on the Partnership’s indebtedness) of which
exceeds $4,000,000;

 

  (x) (A) materially increase the compensation or benefits (except for normal
increases in the ordinary course of business) of any director, officer or
employee of (or allocated to) Lehigh GP or any Partnership Entity, (B) establish
any new employee benefit plan, contract or arrangement for employees of any such
entities or (C) take or fail to take any action that would have the effect of
increasing or triggering any liability under any Employee Plan;

 

  (xi) sell any assets with proceeds to Lehigh GP or the Partnership Entities in
excess of $4,000,000 in the aggregate, except for inventory in the ordinary
course of business;

 

  (xii) enter into any joint venture or similar arrangement with a third party;

 

  (xiii) settle any claims, demands, lawsuits or state or federal regulatory
proceedings (A) for damages to the extent such settlements in the aggregate
assess damages in excess of $5,000,000 (other than claims, demands, lawsuits or
proceedings to the extent insured (net of deductibles), reserved against in the
Partnership’s financial statements or covered by an indemnity obligation not
subject to dispute or adjustment from a Solvent indemnitor) or (B) seeking an
injunction or other equitable relief where such settlements would have or would
reasonably be expected to have a Partnership Material Adverse Effect;

 

  (xiv) make any material change to its financial reporting and accounting
methods other than as required by a change in GAAP;

 

  (xv) take any action that would result in the Partnership being unable to be
treated as a “pass through entity” pursuant to the applicable provisions of the
Code; or

 

  (xvi) take or fail to take any action that would cause the Partnership not to
make its regularly scheduled quarterly distributions (with such amounts
determined using the same methodology as the Partnership’s most recent quarterly
distributions) at the same or greater level as the Partnership’s most recent
quarterly distributions.

 

17



--------------------------------------------------------------------------------

Section 5.2 Conduct of Business of CST.

 

  (a) Except (i) as required under applicable Law or by any Governmental
Authority, (ii) as set forth on Schedule 5.2(a) or (iii) to the extent LGC
otherwise consents in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), and unless the Board of Directors of CST determines
that doing so would be inconsistent with its fiduciary duties to the
stockholders of CST, during the period from the Execution Date to the Closing
Date, CST shall take all actions reasonably required to ensure that CST:

 

  (i) conducts its activities in the ordinary course of business;

 

  (ii) uses commercially reasonable efforts to preserve intact its goodwill and
relationships with customers, suppliers and others having business dealings with
it;

 

  (iii) complies in all material respects with all applicable Laws relating to
it;

 

  (iv) uses commercially reasonable efforts to maintain in full force without
interruption its present insurance policies or comparable insurance coverage;
and

 

  (v) promptly notifies LGC of any material change in its financial condition or
business or any material litigation or proceedings (including arbitration and
other dispute resolution proceedings) or material government complaints,
investigations, inquiries or hearings (or communications indicating that the
same may be contemplated) or any material developments in any such litigation,
proceedings, complaints, investigations, inquiries or hearings.

 

  (b) Without limiting the generality of the foregoing, except (i) as
contemplated by this Agreement, (ii) as set forth on Schedule 5.2(b), (iii) as
required by applicable Law or by any Governmental Authority or (iv) to the
extent LGC otherwise consents in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), prior to the Closing Date, CST
shall not and shall cause each of its Subsidiaries not to take or agree to
commit to take in action that would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by the
Agreement or any other Transaction Documents or that would otherwise reasonably
be expected to result in any of the conditions in Article VI not being
satisfied.

 

Section 5.3 Access to Properties and Records.

LGC shall use all commercially reasonable efforts to facilitate each of Lehigh
GP, the Partnership and each Subsidiary of the Partnership (i) affording to CST
and GP Buyer and their accountants, counsel, financial advisors and other
representatives, upon reasonable advance notice to LGC, reasonable access (which
will not, unless otherwise agreed to in writing, include invasive or subsurface
testing) during normal business hours throughout the period commencing on the
Execution Date and ending on the Closing Date (or the earlier termination of
this Agreement pursuant to Article VII hereof) to all personnel, properties,
offices, books, contracts and records of each of Lehigh GP, the Partnership and
each Subsidiary of the Partnership and their agents, including legal
representatives, accountants, tax advisors and environmental and engineering
consultants, and (ii) during such period, furnishing promptly to CST and GP
Buyer all financial and operating data, reports and records, and all other
information concerning the business, properties, liabilities and personnel of
any of Lehigh GP, the Partnership or any Subsidiary of the Partnership as CST
and GP Buyer may reasonably request.

 

Section 5.4 Consents and Approvals.

 

  (a) Each of the Parties shall use all commercially reasonable efforts to
obtain, and if reasonably requested by CST and GP Buyer to do so, LGC will use
all commercially reasonable efforts to facilitate Lehigh GP and the Partnership
Entities being able to obtain, or assist CST and GP Buyer in obtaining, as
appropriate, all necessary consents, licenses or permits from Governmental
Authorities (including operator permits), waivers, orders, authorizations and
approvals of all Governmental Authorities and of all other Persons required in
connection with the execution and delivery of, and performance by such Party of
its obligations under, this Agreement, and will cooperate fully with the other
Parties in promptly seeking to obtain all such authorizations, consents,
licenses, permits, orders, waivers and approvals, giving such notices, and
making such filings.

 

  (b) The Parties agree to cooperate with each other and use commercially
reasonable efforts to contest and resist, any Legal Proceeding, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) of any Governmental
Authority that is in effect and that restricts, prevents or prohibits the
consummation of the transactions contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------

Section 5.5 Further Assurances.

Upon the request of any Party at any time on or after the Closing Date, each of
the other Parties will promptly execute and deliver, such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as the requesting Party or its counsel may reasonably request in
order to perfect title of GP Buyer and its successors and assigns to the
Membership Interests or otherwise to effectuate the purposes of this Agreement.

 

Section 5.6 Commercially Reasonable Efforts.

Upon the terms and subject to the conditions of this Agreement, each of the
Parties will use all commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable consistent with applicable Law to consummate and make effective in
the most expeditious manner practicable the transactions contemplated by this
Agreement. LGC shall use all commercially reasonable efforts to promptly cause
to be held special meetings of the Board of Directors of Lehigh GP and/or the
Conflicts Committee of the Board of Directors of Lehigh GP, in each case if
necessary in connection with consummation of the transactions contemplated by
this Agreement and the IDR Purchase Agreement.

 

Section 5.7 Notice of Certain Events.

 

  (a) Each Party shall give to the other Parties written notice (a
“Notification”) promptly upon a matter, fact or circumstance that constitutes a
Breach by the notifying Party becoming within the Knowledge of the notifying
Party, specifying with particularity such Breach. Except as provided in
Section 5.7(b) or as otherwise provided in this Agreement, such Notification
will not modify or otherwise affect in any manner the representations,
warranties, agreements, obligations or covenants of the Parties or the
conditions to the obligations of the Parties under this Agreement and will not
be deemed to amend any Schedules to this Agreement or to cure any related
breaches of the representations, warranties, agreements, obligations or
covenants contained in this Agreement.

 

  (b) If the Party receiving a Notification of a Breach pursuant to
Section 5.7(a) has the right to terminate this Agreement pursuant to
Section 7.1(a) as a result of such Breach, then the following provisions shall
apply:

 

  (i) If such Notification is received more than ten (10) Business Days prior to
the Closing, the notified Party shall have ten (10) Business Days to review the
Notification, which period may be extended upon the request of the notified
Party for up to ten (10) additional Business Days or until the Closing Date,
whichever period is shorter. If the notified Party does not exercise its right
to terminate this Agreement pursuant to Section 7.1(a) as a result of such
Breach within such period, then the notified Party shall be deemed to have
irrevocably waived any right to terminate this Agreement with respect to the
matters included in such Notification and such Notification shall be deemed to
have amended the Schedules and to have cured any Breaches of this Agreement set
forth in such Notification for all purposes under this Agreement (including for
the purpose of the conditions to Closing as set forth in Article VI and for the
purpose of the indemnification provisions in Article VIII).

 

  (ii) If such Notification is received ten (10) Business Days or less prior to
the Closing, then any Party may elect to delay the Closing until the date that
is fifteen (15) Business Days after such receipt. If any Party exercises its
right to delay the Closing pursuant to this Section 5.7(b)(ii) and the notified
Party does not exercise its right to terminate this Agreement pursuant to
Section 7.1(a) as a result of such Breach within such period, then the notified
Party shall be deemed to have irrevocably waived any right to terminate this
Agreement with respect to the matters included in such Notification and such
Notification shall be deemed to have amended the Schedules and to have cured any
Breaches of this Agreement set forth in such Notification for all purposes under
this Agreement (including for the purpose of the conditions to Closing as set
forth in Article VI and for the purpose of the indemnification provisions in
Article VIII). However, if no Party exercises its right to delay the Closing
pursuant to this Section 5.7(b)(ii) and the Parties agree to proceed to the
Closing within the ten (10) Business Day period following the receipt of such
Notification, then such Notification will not be deemed to have amended the
Schedules or to have cured any Breaches of this Agreement and will not otherwise
affect any representation or warranty of the Parties, or the notified Party’s
right to rely thereon or the notified Party’s right to indemnification following
the Closing.

 

  (a) Each Party shall give to the other Parties written notice promptly upon:

 

  (i) a matter, fact or circumstance that constitutes a Breach by the other
Parties becoming within the Knowledge of the notifying Party, specifying with
particularity such Breach;

 

19



--------------------------------------------------------------------------------

  (ii) receiving any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

  (iii) receiving any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement; or

 

  (iv) any Legal Proceedings being commenced, within the Knowledge of the
notifying Party, that would be reasonably expected to prevent or materially
delay the consummation of the transactions contemplated by this Agreement or
materially impair the notifying Party’s ability to perform its obligations under
this Agreement.

 

Section 5.8 Confidential Information.

 

  (a) LGC and its Affiliates (which after Closing will not include Lehigh GP,
the Partnership or the Subsidiaries of the Partnership) shall not, directly or
indirectly, disclose after the Closing Date to any Person any information not in
the public domain or generally known in the industry, in any form, acquired
prior to the Closing Date, relating to the business and operations of Lehigh GP,
the Partnership or the Subsidiaries of the Partnership. Notwithstanding the
foregoing, LGC may disclose any information relating to the business and
operations of Lehigh GP, the Partnership or the Subsidiaries of the Partnership
(i) if required by Law, applicable stock exchange rule or in relation to any Tax
Returns, (ii) to such other Persons if, at the time such information is
provided, such Person is already in the possession of such information, or
(iii) if such information relates to ongoing commercial relationships between
LGC or any of its Affiliates (on the one hand) and Lehigh GP, the Partnership or
any Subsidiary of the Partnership (on the other hand), and such disclosure is
reasonably necessary in furtherance of the business and operations of LGC or any
such Affiliate; provided, however, that LGC and its Affiliates may not disclose
such information pursuant to this clause (iii) to the extent that disclosure is
restricted by a written agreement entered into in connection with any such
ongoing commercial relationship.

 

  (b) If this Agreement is terminated, any information regarding LGC, Lehigh GP,
the Partnership or the Subsidiaries of the Partnership furnished to CST, GP
Buyer or their Representatives (as defined in the Confidentiality Agreement) in
connection with CST and GP Buyer’s consideration or negotiation of the
transactions contemplated by this Agreement, obtained by CST, GP Buyer or their
Representatives pursuant to Section 5.2 above, or disclosed on any Schedule to
this Agreement, will be considered “Confidential Information” as that term is
defined in, and shall be subject to the confidentiality and use restrictions,
and the remedy (including equitable relief) and other provisions, contained in
the Confidentiality Agreement. CST and GP Buyer acknowledge that the
“Transaction” referred to in the Confidentiality Agreement is the transaction
contemplated by this Agreement and the IDR Purchase Agreement.

 

Section 5.9 Tax Covenants.

 

  (a) For all tax periods that begin before the Closing Date and end on or
before the Closing Date (the “Pre-Closing Period”), LGC shall or shall cause
Lehigh GP to prepare all Tax Returns for Lehigh GP (each of the foregoing, a
“Pre-Closing Period Return”), LGC shall or shall cause Lehigh GP to timely file
such Pre-Closing Period Returns due before the Closing Date and LGC shall
deliver to GP Buyer, and GP Buyer shall timely file, any Pre-Closing Period
Returns due after the Closing Date. Each such Pre-Closing Period Return shall be
prepared in a manner consistent with past practice, except as otherwise required
by applicable Tax Law. LGC shall be responsible for the cost and expense of
preparing and filing all Pre-Closing Period Returns and shall bear all Taxes for
such Pre-Closing Period whether or not reflected on a Pre-Closing Period Return.

 

  (b) For all tax periods that begin before the Closing Date and end after the
Closing Date (each, a “Straddle Period”), GP Buyer shall cause Lehigh GP to
prepare and timely file all Tax Returns for Lehigh GP (each, a “Straddle Period
Return”). Each such Tax Return shall be prepared in a manner consistent with
past practice, except as otherwise required by applicable Tax Law. CST and GP
Buyer shall deliver to LGC for LGC’s review, comment and approval any Straddle
Period Return at least thirty (30) days before the due date (including
extensions) for filing the Straddle Period Return. CST and GP Buyer shall be
responsible for the cost and expense of preparing and filing the Straddle Period
Returns. Lehigh GP shall make or cause to be made any changes in such Straddle
Period Return as LGC may reasonably request, subject to CST and GP Buyer’s
approval, which shall not be unreasonably withheld, conditioned or delayed. LGC
shall bear all Taxes of Lehigh GP (whether or not reflected on Lehigh GP’s
Return) for the portion of any Straddle Period ending on the Closing Date, and
CST and GP Buyer shall bear all Taxes of Lehigh GP (whether or not reflected on
Lehigh GP’s Return) for the portion of any Straddle Period beginning on the day
after the Closing Date.

 

20



--------------------------------------------------------------------------------

  (c) For the Pre-Closing Period and for any Straddle Period, CST and GP Buyer
shall cause Lehigh GP to specially allocate to IDR Sellers gross income or gain
of the Partnership pursuant to Section 6.1(d)(iii)(B) of the Partnership
Agreement to reflect the cumulative amount of all Incentive Distributions made
to IDR Sellers (and their predecessors in interest) prior to the Closing Date
and, with respect to distributions made as the result of a record date occurring
prior to the Closing Date and payable after the Closing Date, to be made with
respect to the IDRs from the Closing Date to a date 45 days after the end of the
current taxable period. Except as set forth in the preceding sentence, CST and
GP Buyer shall cause Lehigh GP to allocate to IDR Buyer income of the
Partnership allocated with respect to the Incentive Distributions following the
Closing Date.

 

  (a) After the Closing Date, the Parties shall make available to each other, as
reasonably requested, and to any taxing authority that is legally permitted to
receive pursuant to its subpoena power or its equivalent, all information,
records or documents relating to Tax liabilities or potential Tax liabilities of
Lehigh GP for all periods prior to or including the Closing Date and shall
preserve all such information, records and documents until the expiration of any
applicable statute of limitations for assessment or refund of Taxes, including
any extensions, tollings or suspensions thereof. After the Closing Date, the
Parties shall cooperate fully as and to the extent reasonably requested by the
other, in connection with the filing of Lehigh GP Tax Returns pursuant to this
Section 5.9 and any audit, litigation, appeal, hearing or other proceeding with
respect to Taxes of Lehigh GP. Such cooperation shall include providing the
information, records and documents described above and any other books, records
and information appropriate to the preparation or review of a Tax Return of
Lehigh GP and the Partnership, as applicable, and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided.

 

  (b) Any sales tax, use tax, real property transfer tax, documentary stamp tax,
transfer tax, motor vehicle tax, registration tax or similar tax or recording
expense or other charge, expense or fee attributable to, imposed upon or arising
directly from the consummation of the transactions contemplated by this
Agreement (collectively, the “Transfer Taxes”) shall be borne equally by CST and
GP Buyer, on the one hand, and LGC, on the other hand. GP Buyer shall file all
Tax Returns with respect to such Transfer Taxes, charges, expenses and fees, and
if requested by GP Buyer, LGC shall execute and deliver such certificates or
forms as may be necessary and appropriate for GP Buyer to establish an exemption
from (or otherwise reduce) such Transfer Taxes, charges, expenses and fees. GP
Buyer will use commercially reasonable efforts to provide such Tax Returns to
LGC at least ten days prior to the due date for such Tax Returns. Upon the
filing of Tax Returns in connection with Transfer Taxes, GP Buyer shall provide
LGC with evidence satisfactory to LGC that such Transfer Taxes have been filed
and paid.

 

Section 5.10 Indemnification and Insurance.

 

  (a) CST and GP Buyer shall ensure that all rights to exculpation,
indemnification and advancement of expenses existing in favor of the current and
former members, directors, officers, fiduciaries and employees either of Lehigh
GP and its Subsidiaries or of LGC or any of its Affiliates who perform services
on behalf of Lehigh GP (“Indemnified Persons”) and that are included in the
Organizational Documents of Lehigh GP or the Partnership as of the date of this
Agreement for any matters or Proceedings relating to any action or alleged
action or failure to act or alleged failure to act occurring prior to Closing
(including the matters contemplated by this Agreement) shall survive Closing and
shall continue in full force and effect for a period of six (6) years after the
Closing Date, without amendment or modification, unless otherwise required by
Law; provided, however, that all rights to indemnification in respect of any
claim asserted or made during said six-year period shall continue until the
final disposition of such claim. “Proceeding” means any threatened or actual
claim, action, suit, proceeding or investigation (whether arising before or
after Closing), whether civil, criminal, administrative or investigative.

 

  (b) In the event CST, GP Buyer, Lehigh GP or the Partnership or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving company or entity of such
consolidation or merger or converts into any other Person or (ii) transfers all
or substantially all of its properties and assets to any Person, then, and in
each such case CST and GP Buyer shall cause proper provision to be made so that,
the successors and assigns of CST, GP Buyer, Lehigh GP or the Partnership shall
assume the obligations set forth in this Section 5.10.

 

  (c) GP Buyer will ensure that Lehigh GP will continue and maintain directors’
and officers’ liability insurance coverage, for the benefit of those Indemnified
Persons who are covered by the directors’ and officers’ liability insurance
policies of Lehigh GP or its Affiliates as of the date hereof or at the Closing,
for a period of six (6) years following Closing with respect to matters
occurring prior to Closing, that is at least equivalent to the coverage provided
under the current directors’ and officers’ liability insurance policies of
Lehigh GP or its Affiliates.

 

21



--------------------------------------------------------------------------------

  (d) The obligations of CST, GP Buyer, Lehigh GP and the Partnership under this
Section 5.10 shall not be terminated or modified in such a manner as to
adversely affect any Indemnified Persons without the consent of such Indemnified
Person (it being expressly agreed that the Indemnified Persons shall be
third-party beneficiaries of this Section 5.10). The rights of each Indemnified
Person hereunder shall be in addition to any other rights such Indemnified
Persons may have under the Organizational Documents of Lehigh GP and the
Partnership, under the Laws of the State of Delaware or otherwise.

 

Section 5.11 Post-Closing Payments to LGC and Affiliates; Omnibus Agreement.

 

  (a) From and after the Closing Date, CST and GP Buyer shall cause Lehigh GP,
the Partnership and its Affiliates to timely pay, as and when due, any and all
amounts owed by Lehigh GP, the Partnership or its Affiliates to LGC or its
Affiliates as of the Closing Date. From and after the Closing Date, LGC and its
Affiliates shall timely pay, as and when due, any and all amounts owed by LGC or
its Affiliates to Lehigh GP, the Partnership or their Affiliates as of the
Closing Date. The Parties agree that the amounts owed by Lehigh GP, the
Partnership or any Subsidiary of the Partnership to LGC and its Affiliates
include all amounts owing to LGC (specifically including payments for services
rendered by LGC through the Closing Date) pursuant to the Omnibus Agreement,
which are estimated through June 30, 2014, as set forth on Schedule 5.11(a). The
Parties agree to update and confirm such amounts following Closing.

 

  (b) Prior to the Closing Date, LGC shall cause Lehigh GP to cause the
Partnership to continue to make regular quarterly distributions from Available
Cash (as defined in the Partnership Agreement) to the partners of the
Partnership and to the holders of IDRs pursuant to the applicable terms of the
Partnership Agreement.

 

Section 5.12 No Solicitation.

 

  (a) From and after the date hereof until Closing, LGC shall not, and shall
cause its Affiliates not to, directly or indirectly, through any officer,
director, manager, employee, stockholder, member, agent, partner,
representative, Affiliate or otherwise (the “GP Sellers Group”), initiate,
solicit, entertain, negotiate, accept or discuss any proposal or offer from any
Person or group of Persons other than CST, GP Buyer and their Affiliates (a
“Competing Transaction”) to acquire all or any portion of the Membership
Interests, whether by merger, purchase of equity, purchase of assets, tender
offer or otherwise, or provide any non-public information to any third party in
connection with a Competing Transaction or enter into any agreement, arrangement
or understanding requiring LGC to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement, unless this Agreement has been
terminated pursuant to and in accordance with Article VII of this Agreement. LGC
agrees to immediately notify CST and GP Buyer if any member of the GP Sellers
Group receives any indications of interest, requests for information or offers
in respect of a Competing Transaction and will communicate to CST and GP Buyer
in reasonable detail the terms of any such indication, request or offer.

 

  (b) From and after the date hereof until Closing, CST and GP Buyer shall not,
and shall cause their respective Affiliates not to, directly or indirectly,
through any officer, director, manager, employee, stockholder, member, agent,
partner, representative, Affiliate or otherwise (the “GP Buyer Group”),
initiate, solicit, entertain, negotiate, accept or discuss any proposal or offer
to any Person or group of Persons other than LGC and its Affiliates to acquire
all or any portion of a general partner of a publicly traded partnership
(collectively, a “GP Competing Transaction”), whether by merger, purchase of
equity, purchase of assets, tender offer or otherwise, or provide any non-public
information to any third party in connection with a GP Competing Transaction or
enter into any agreement, arrangement or understanding requiring CST or GP Buyer
to abandon, terminate or fail to consummate the transactions contemplated by
this Agreement, unless this Agreement has been terminated pursuant to and in
accordance with Article VII of this Agreement. CST and GP Buyer agree to
immediately notify LGC if any member of the GP Buyer Group receives any
indications of interest, requests for information or offers in respect of a GP
Competing Transaction and will communicate to LGC in reasonable detail the terms
of any such indication, request or offer.

 

Section 5.13 Credit Agreement Waivers.

 

  (a) LGC shall request the Partnership to use commercially reasonable efforts
to cooperate with the efforts of CST and GP Buyer to obtain the written consent
to, and/or waivers of default or amendment of, the Partnership Credit

 

22



--------------------------------------------------------------------------------

  Agreement in connection with, the transactions contemplated by this Agreement
and the IDR Purchase Agreement (the “Partnership Bank Waivers”), from the
administrative agent named in, and the required other lenders party to, the
Partnership Credit Agreement (collectively with such administrative agent, the
“Partnership Lenders”), and shall provide all commercially reasonable assistance
requested by the Partnership in connection therewith. The Parties shall cause
the Partnership to pay any fee required by the Partnership Lenders to be paid in
order to secure the Partnership Bank Waivers, which shall be borne pursuant to
Section 9.3.

 

  (b) CST shall use commercially reasonable efforts to obtain the written
consent to, and/or waiver of default or amendment of, the CST Credit Agreement
in connection with, the transactions contemplated by this Agreement and the IDR
Purchase Agreement (the “CST Bank Waiver”), from the administrative agent named
in, and the required other lenders party to, the CST Credit Agreement
(collectively with such administrative agent, the “CST Lenders”). CST agrees to
pay any fee required by the CST Lenders to be paid in order to secure the CST
Bank Waiver.

 

Section 5.14 Employee Matters.

 

  (a) CST shall cause an Affiliate of GP Buyer to offer to each Subject Employee
whose name is forth on Schedule 5.14 and remains employed by LGC immediately
prior to January 1, 2015, employment effective as of January 1, 2015, with each
such offer to include a substantially equivalent level of responsibility and
compensation and benefits that are at least comparable in the aggregate as each
such employee had as an employee of LGC on the date hereof. Those employees of
LGC that actually accept such offers of employment from an Affiliate of GP Buyer
are referred to in this Agreement as “Transferred Employees.”

 

  (b) CST shall cause service as an employee of LGC to be recognized for all
purposes under any benefits plans (including severance plans) to which the
Transferred Employees will become eligible. For a period of one year from and
after the Closing Date, GP Buyer will not, and will cause each of its applicable
Affiliates not to, (i) transfer any of the Transferred Employees to a permanent
work location other than such Transferred Employee’s current work location,
unless otherwise consented to by such employee or (ii) terminate any Transferred
Employee, other than for cause.

 

  (c) For a period of two years from and after the Closing Date, neither LGC nor
any of its Affiliates shall solicit for employment or hire any of the
Transferred Employees. The restrictions in this Section 5.14 regarding the
prohibition on solicitations (as opposed to hires) shall not apply to any
solicitation directed at the general public and the restrictions regarding
hiring shall not apply to any former employee terminated by CST or any Affiliate
of CST. For the avoidance of doubt, LGC’s continued employment of the
Transferred Employees through December 31, 2014 shall not be deemed a violation
of this Section 5.14(c).

 

  (d) Notwithstanding the foregoing, the Transferred Employees shall not be
third party beneficiaries of this Agreement and this Section 5.14 shall not be
deemed to amend any Employee Plan.

 

Section 5.15 Books and Records; Financial Statements; Litigation Support; Use of
Company Marks.

 

  (a) SEC Reports to be filed in Connection with Transactions. LGC shall cause
Lehigh GP to provide CST and GP Buyer access to the accounting books and records
relating to Lehigh GP, the Partnership and its Subsidiaries to the extent
reasonably necessary to enable CST and GP Buyer to prepare financial statements
of Lehigh GP, the Partnership and its Subsidiaries and financial statements of
GP Buyer and its Affiliates in such forms and covering such periods as may be
required by any applicable securities Laws to be filed with the SEC by CST and
GP Buyer or any of their Affiliates in connection with or as a consequence of
the transactions contemplated by this Agreement and the IDR Purchase Agreement.
LGC shall (i) request the Partnership’s and its Subsidiaries’ independent
accountants to provide (at CST and GP Buyer’s expense) any consent necessary for
the filing of such financial statements with the SEC and (ii) request Lehigh GP
to provide such customary representation letters as are necessary in connection
therewith.

 

  (b) Consent to Inclusion of Lehigh GP and Partnership Financial Statements.
LGC hereby consents to the inclusion or incorporation by reference of the
financial statements of Lehigh GP, the Partnership or any Subsidiary of the
Partnership in any registration statement, report or other filing of GP Buyer or
any of its Affiliates, as to which such financial statements are required to be
included or incorporated by reference to satisfy any rule or regulation of the
SEC or to satisfy relevant disclosure obligations under the Securities Act or
the Exchange Act, and in each case in connection with or as a consequence of the
transactions contemplated by this Agreement; provided, however, CST and GP Buyer
shall indemnify LGC for any liabilities it incurs resulting from the use of such
information in any financial statements prepared by CST, GP Buyer or their
Affiliates, except for those liabilities based solely on the information
provided by LGC.

 

23



--------------------------------------------------------------------------------

  (c) Preparation of Pro Forma Financial Statements. LGC shall cooperate with
CST and GP Buyer and their Affiliates in connection with the preparation of any
pro forma financial statements of GP Buyer or any of its Affiliates that are
derived in part from the financial statements of Lehigh GP, the Partnership and
its Subsidiaries and are required to be included or incorporated by reference in
any registration statement, report or other filing of GP Buyer or its Affiliates
to satisfy any rule or regulation of the SEC or to satisfy relevant disclosure
obligations under the Securities Act or the Exchange Act, in each case in
connection with or as a consequence of the transactions contemplated by this
Agreement; provided, however, that CST and GP Buyer shall indemnify LGC for any
liabilities it incurs resulting from the use of such information in any
financial statements prepared by GP Buyer or its Affiliates, except for those
liabilities based solely on the information provided by LGC.

 

  (d) Financial Statement Diligence for Securities Offerings. LGC shall cause
Lehigh GP to provide GP Buyer access to the accounting books and records
relating to Lehigh GP, the Partnership and the Subsidiaries of the Partnership
as may be reasonably necessary for GP Buyer or any of its Affiliates, or any of
their respective advisors or representatives, to conduct customary due diligence
with respect to the financial statements of Lehigh GP, the Partnership or the
Subsidiaries of the Partnership for any offering of securities by GP Buyer or
any of its Affiliates in which such financial statements are required to be
included, or to enable an accounting firm to prepare and deliver a customary
comfort letter with respect to financial information relating to Lehigh GP, the
Partnership or the Subsidiaries of the Partnership for any such offering.

 

  (e) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any third-party Legal Proceeding (other than any
Legal Proceedings in which CST, GP Buyer or any of their Affiliates and LGC or
any of its Affiliates are adverse parties) in connection with (i) the
transactions contemplated by this Agreement or the IDR Purchase Agreement or
(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act or transaction on or
prior to the Closing Date involving Lehigh GP, the Partnership or its
Subsidiaries, each of the other Parties will cooperate with such Party and its
counsel in the contest or defense, make available their personnel and provide
such testimony and access to their books and records as shall be reasonably
requested and necessary in connection with the contest or defense, all at the
sole cost and expense of the contesting or defending Party; provided, however,
that nothing in this Section 5.15(e) shall limit in any respect any rights a
Party may have with respect to discovery or the production of documents or other
information in connection with any such litigation.

 

  (f) Company Marks.

 

  (i) Subject to the terms and conditions hereof, LGC hereby agrees that upon
the consummation of the transactions contemplated by this Agreement, (A) LGC
will and hereby does transfer to GP Buyer and Lehigh GP any and all of LGC’s
rights, title and interests in or to the name “Lehigh Gas” and any service
marks, trademarks, trade names, identifying symbols, logos, emblems, signs or
insignia related thereto or containing or comprising the foregoing
(collectively, the “Company Marks”) and (B) LGC shall not, and shall not permit
its Affiliates to, use any of the Company Marks (subject to Section 5.15(f)(ii)
and Section 5.15(f)(iii)).

 

  (ii) Notwithstanding anything to the contrary herein, LGC and its Affiliates
shall have the right to continue using the Company Marks in connection with
transitioning to new names and marks for a period of nine (9) months following
the consummation of the transactions contemplated by this Agreement (or such
longer period to the extent reasonably necessary in connection with obtaining
any governmental licenses, authorizations, permits, consents and approvals
required in connection with such transition), including on business cards,
stationery and other materials, displays and signage, and websites and email
addresses. All goodwill associated with the Company Marks pursuant to the
foregoing rights shall inure to the benefit of Lehigh GP and the Partnership
Entities. LGC and its Affiliates shall use the Company Marks at a level of
quality equivalent in all material respects to that in effect for Company Marks
as of the Closing Date.

 

  (iii) For the avoidance of doubt, nothing in this Section 5.15(f) shall
preclude any uses of the Company Marks by LGC and its Affiliates that are
required or otherwise not prohibited under applicable Law, including uses of the
Company Marks not in commerce, archival and backup uses in files and electronic
materials, uses that would not cause confusion as to the origin of a good or
service, and references to the Company Marks in historical, tax, and similar
records.

 

24



--------------------------------------------------------------------------------

  (iv) For the avoidance of doubt, it is acknowledged and agreed that LGO and
its Affiliates will retain any and all of their rights, title and interests in
and to the name “Lehigh Gas-Ohio” and variations thereof or any service marks,
trademarks, trade names identifying symbols, logos, emblems, signs or insignia
related thereto or containing or comprising the foregoing (collectively, the
“LGO Marks”), and nothing in this Agreement shall impair or otherwise adversely
affect the rights of LGO and its Affiliates with respect to any of the LGO
Marks. GP Buyer and Lehigh GP shall not, and shall not permit their respective
Affiliates to, use any of the LGO Marks.

 

  (g) Preparation and Filing of 2014 10-K. LGC shall cooperate with Lehigh GP
and the Partnership to carry out the preparation of financial statements and
other information required to be included in the Partnership’s Annual Report on
Form 10-K for the year ended December 31, 2014 (the “2014 Form 10-K”) in such a
manner and on such a schedule as is consistent with Lehigh GP’s and the
Partnership’s customary past practices for financial and SEC reporting and to
assist in the preparation of the 2014 Form 10-K as reasonably requested by the
GP Buyer and CST, including but not limited to (i) cooperating with the
Partnership’s outside auditors in connection with such auditor’s conducting the
year-end audit for the fiscal year ending December 31, 2014 and (ii) preparing
initial drafts of the 2014 Form 10-K. Third party accounting, legal and other
third party costs incurred in connection with preparation of the 2014 Form 10-K
shall be borne by the Partnership.

 

Section 5.16 Director and Officer Resignations.

On the Closing Date, LGC shall cause to be delivered to GP Buyer duly executed
resignations of the officers of Lehigh GP and its Subsidiaries listed on
Schedule 5.16, and of directors Melinda B. German, Warren S. Kimber, Jr., John
F. Malloy, John B. Reilly III, Maura E. Topper and Robert L. Wiss (each being a
“Resigning Director”).

 

Section 5.17 Migration of Records; Information.

From and after the Closing Date, as soon as reasonably practicable, LGC shall,
or shall cause its Affiliates to, transfer to GP Buyer all books, records and
information, including copies of all maps, surveys, drawings, technical data,
geographical and engineering data, programs, customer lists, business plans,
marketing studies, works of authorship, Tax records and other similar materials,
and all recordings, graphs, drawings, reports, analyses, and other writings, and
other tangible embodiments of the foregoing, in any form, including electronic
form, whether or not specifically listed in this Agreement, related to the
business, assets or operations of Lehigh GP, the Partnership or the Subsidiaries
of the Partnership (collectively, the “Partnership Records”) to the extent any
such Partnership Records are in the possession of any of LGC or its Affiliates
following the Closing. Notwithstanding the foregoing in this Section 5.17, LGC
and its Affiliates may retain copies of all books, records and information
necessary to fulfill their obligations in Section 5.15 or under the Transition
Services Agreement or Amended and Restated Omnibus Agreement, after which LGC
shall and shall cause its Affiliates to transfer all such books, records and
information to GP Buyer.

 

Section 5.18 Carve Out Transactions.

Contemporaneously with and subject to the Closing, the Partnership, LGC, or an
Affiliate of LGC, and LGO shall enter into a series of transactions pursuant to
which LGC, or an Affiliate of LGC, will acquire the wholesale fuel supply to 78
locations leased by the Partnership to LGO in Pennsylvania and New York, as more
particularly identified on Schedule 5.18 (the “Carve Out Sites”), and the fuel
supply by the Partnership to the Carve Out Sites will be terminated
(collectively, the “Carve Out Transaction”) for an aggregate purchase price and
on terms approved by the Conflicts Committee of the Board of Directors of Lehigh
GP. To effectuate the Carve Out Transaction, LGC will, or will cause its
Affiliates to, enter into the following agreements, in each case in
substantially the form presented to, and agreed by, CST and GP Buyer prior to
the Closing Date and approved by the Conflicts Committee of the Board of
Directors of Lehigh GP:

 

  (a) a fuel supply agreement between LGC or an Affiliate of LGC and LGO (the
“Carve Out Fuel Supply Agreement”);

 

  (b) an amendment to the existing fuel supply agreement between the Partnership
and LGO with respect to the Carve Out Sites (the “Partnership Fuel Supply
Amendment”);

 

  (c) an amendment to any existing fuel supply agreement between the Partnership
and each supplier with respect any delivery requirements arising from the Carve
Out Sites that, without amendment, would continue to burden the Partnership or
its Subsidiaries after the closing of the Carve Out Transaction, in each case
providing for a gallon-for-gallon reduction of the Partnership’s fuel
commitments relating to the release of the Carve Out Sites (the “Supplier
Amendment”);

 

  (d) a license agreement for use of the name “Unimart” with respect to the
Carve Out Sites (the “License Agreement”);

 

25



--------------------------------------------------------------------------------

  (e) an assignment agreement or new agreement among Lehigh Gas Wholesale LLC, a
wholesale counterparty and an Affiliate of LGC assigning the wholesale contracts
for the Carve Out Sites, as well as the volume requirements and liquidated
damages related thereto, to an Affiliate of LGC (the “Wholesale Assignment
Agreement”); and

 

  (a) one or more lease assignments (the “Lease Assignments” and together with
the Carve Out Fuel Supply Agreement, the Partnership Fuel Supply Amendment, the
Supplier Amendment, the License Agreement and the Wholesale Assignment
Agreement, the “Carve Out Transaction Documents”).

 

Section 5.19 Escrowed Environmental Funds.

With respect to any funds held in escrow as of the Closing Date by LGC, Joseph
V. Topper, Jr. or any of their Affiliates with respect to any environmental
remediation obligations that are, have been or are to be undertaken with respect
to any of the assets of the Partnership or its Subsidiaries acquired prior to
the Execution Date (such funds, the “Escrowed Environmental Funds”), LGC shall,
or shall cause Joseph V. Topper, Jr. or such Affiliate to, (a) from the Closing
Date until the Escrowed Environmental Funds are depleted, provide to Lehigh GP
within twenty (20) Business Days following the end of each calendar quarter a
statement of the balances of the accounts holding such Escrowed Environmental
Funds as of the end of such quarter, (b) give notice to Lehigh GP if any of the
accounts holding such Escrowed Environmental Funds are within one year (assuming
disbursements continue in the ordinary course) of being depleted and
(c) disburse or consent to any disbursement of any portion of the Escrowed
Environmental Funds only for the purpose of paying for liabilities for which the
funds were established.

 

Section 5.20 Closing Date Ancillary Agreements.

At or prior to the Closing, the Parties shall execute and deliver, or shall
cause their respective Affiliates party thereto to execute and deliver, each of
the following: (a) the Amended and Restated Omnibus Agreement; (b) the Transfer
Restriction Agreement; (c) the Topper Employment Agreement; (d) the Registration
Rights Agreement; (e) the Voting Agreement; and (f) the Transition Services
Agreement.

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.1 Shared Conditions to the Parties’ Obligations.

The obligation of the Parties to proceed with the Closing contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of all
of the following conditions, any one or more of which may be waived, in whole or
in part, by a written waiver executed by the waiving Party or Parties:

 

  (a) Credit Agreement Waivers. The Partnership shall have obtained the
Partnership Bank Waivers from the Partnership Lenders and CST shall have
obtained the CST Bank Waiver from the CST Lenders.

 

  (b) Consummation of Transactions Contemplated by IDR Purchase Agreement. The
transactions contemplated by the IDR Purchase Agreement shall have been
consummated contemporaneously with the Closing.

 

  (c) No Order. No preliminary or permanent injunction or other order issued by
any Governmental Authority that declares this Agreement or any of the
Transaction Documents invalid or unenforceable in any respect or that prohibits,
restrains or enjoins the consummation of the transactions contemplated hereby or
thereby shall be in effect; and no action or other proceeding before any
Governmental Authority shall be pending or have been threatened that seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents or that challenges the validity or
enforceability of this Agreement or any of the Transaction Documents; provided,
however, that all Parties shall have used commercially reasonable efforts to
have any such preliminary or permanent injunction or other order lifted or to
contest any action or other proceeding before any Governmental Authority and
such preliminary or permanent injunction or other order has not been lifted
within 30 days after the entry thereof (or if earlier on the Closing Date) or
such action or other proceeding is still pending 30 days following the
commencement thereof (or if earlier on the Closing Date). Notwithstanding
anything to the contrary in this Agreement, CST’s and GP Buyer’s commercially
reasonable efforts shall not include agreeing to hold separate (including by
trust or otherwise) or divest, dispose of, discontinue or assign any of its
businesses, Affiliates or assets.

 

26



--------------------------------------------------------------------------------

Section 6.2 Conditions to CST’s and GP Buyer’s Obligations.

The obligations of CST and GP Buyer to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Closing Date,
of the following conditions, any one or more of which may be waived in writing
by CST and GP Buyer in their sole discretion:

 

  (a) Receipt of Documents. LGC shall have delivered, or be standing ready to
deliver, to CST and GP Buyer the items specified in Section 1.2(a), in each case
duly executed and dated as of the Closing Date.

 

  (b) No GP Material Adverse Effect or Partnership Material Adverse Effect.
Since the date hereof there shall not have occurred and be continuing a GP
Material Adverse Effect or a Partnership Material Adverse Effect and CST and GP
Buyer shall have received a certificate, dated as of the Closing Date, of an
executive officer of LGC certifying that to the Knowledge of LGC no GP Material
Adverse Effect or Partnership Material Adverse Effect has occurred and is
continuing.

 

  (c) Representations and Warranties of LGC. All representations and warranties
made by LGC in Article II and Article III of this Agreement that:

 

  (i) are not qualified by materiality, GP Material Adverse Effect or
Partnership Material Adverse Effect shall be true and correct in all material
respects on and as of the date hereof and, except to the extent that any
representation is specifically limited by the terms of such representation to
the date of this Agreement or another specified date, on the Closing Date as if
again made by LGC on and as of the Closing Date; and

 

  (ii) are qualified by materiality, GP Material Adverse Effect or Partnership
Material Adverse Effect shall be true and correct in all respects on the date
hereof and, except to the extent that any representation is specifically limited
by the terms of such representation to the date of this Agreement or another
specified date, on the Closing Date as if again made by LGC on and as of the
Closing Date;

and CST and GP Buyer shall have received a certificate dated the Closing Date
and signed by an executive officer of LGC certifying to the matters set forth in
this Section 6.2(c).

 

  (a) Performance of LGC’s Obligations. LGC shall have performed in all material
respects all agreements, obligations and covenants required under this Agreement
to be performed by it on or before the Closing Date, and CST and GP Buyer shall
have received a certificate dated the Closing Date and signed by an executive
officer of LGC certifying to the matters set forth in this Section 6.2(d).

 

  (b) Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 2.3 (No Conflict or Violation) and Schedule 2.4
(Consents and Approvals) shall have been duly obtained, shall contain terms
reasonably satisfactory to GP Buyer and shall be in full force and effect on the
Closing Date and copies thereof shall have been provided to GP Buyer at Closing.

 

  (c) Consummation of Carve Out Transactions. The Carve Out Transaction shall
have been consummated contemporaneously with the Closing.

 

  (d) Tax Matters. CST and GP Buyer shall be satisfied in their reasonable
discretion that the Partnership will be classified as a partnership for U.S.
federal income tax purposes immediately prior to Closing, taking into account
the Carve Out Transaction, and shall be entitled to receive and rely upon
representations of officers of LGC, LGO Holdings and Lehigh GP, Joseph V.
Topper, Jr. and members of LGO Holdings, and, if applicable, Affiliates of those
members, which shall consist of a representation letter addressed to CST’s tax
counsel substantially in the form of the representation letter dated December 5,
2013 addressed to the Partnership’s tax counsel, as supplemented for
descriptions of (i) changes of ownership in LGO Holdings following December 5,
2013, (ii) the Carve Out Transaction and (iii) the ownership of Partnership
units by members of LGO Holdings.

 

Section 6.3 Conditions to LGC’s Obligations.

The obligations of LGC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived in writing by LGC
in its sole discretion:

 

  (a) Receipt of Documents. CST and GP Buyer shall have delivered, or be
standing ready to deliver, to LGC the items specified in Section 1.2(b), in each
case duly executed and dated as of the Closing Date.

 

  (b) No Buyer Material Adverse Effect. Since the date hereof there shall not
have occurred and be continuing a Buyer Material Adverse Effect and LGC shall
have received a certificate, dated as of the Closing Date, of an executive
officer of CST and GP Buyer certifying that to the Knowledge of CST no Buyer
Material Adverse Effect has occurred and is continuing.

 

27



--------------------------------------------------------------------------------

  (c) Representations and Warranties of CST and GP Buyer. All representations
and warranties made by CST and GP Buyer in this Agreement that:

 

  (i) are not qualified by materiality or Buyer Material Adverse Effect shall be
true and correct in all material respects on and as of the date hereof and,
except to the extent that any representation is specifically limited by the
terms of such representation to the date of this Agreement or another specified
date, on the Closing Date as if again made by CST and GP Buyer on and as of the
Closing Date; and

 

  (ii) are qualified by materiality or Buyer Material Adverse Effect shall be
true and correct in all respects on the date hereof and, except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date, on the
Closing Date as if again made by CST and GP Buyer on and as of the Closing Date;

and LGC shall have received a certificate dated the Closing Date and signed by
an executive officer of CST and GP Buyer certifying to the matters set forth in
this Section 6.3(b).

 

  (d) Performance of CST’s and GP Buyer’s Obligations. CST and GP Buyer shall
have performed in all material respects all agreements, obligations and
covenants required under this Agreement to be performed by them on or before the
Closing Date, and LGC shall have received a certificate dated the Closing Date
and signed by an executive officer of CST and GP Buyer certifying to the matters
set forth in this Section 6.3(d).

 

  (e) Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 2.3 (No Conflict or Violation) and Schedule 2.4
(Consents and Approvals) shall have been duly obtained, shall contain terms
reasonably satisfactory to LGC and shall be in full force and effect on the
Closing Date and copies thereof shall have been provided to LGC at Closing.

ARTICLE VII

TERMINATION

 

Section 7.1 Termination of Agreement.

 

  (a) This Agreement may be terminated and the transactions contemplated by this
Agreement may be abandoned at any time before the Closing as follows:

 

  (i) by the mutual written agreement of the Parties;

 

  (ii) by LGC, upon written notice to CST and GP Buyer, if there has been a
Breach on the part of CST or GP Buyer, which Breach, either individually or in
the aggregate, would result in, if occurring or continuing on the Closing Date,
the failure of the conditions set forth in Section 6.3(c) or Section 6.3(d), and
such Breach is incapable of being cured, or if capable of being cured, has not
been cured within thirty (30) days following receipt by CST and GP Buyer of a
Notification of such Breach from LGC.

 

  (iii) by CST or GP Buyer, upon written notice to LGC, if there has been a
Breach on the part of LGC, which Breach, either individually or in the
aggregate, would result in, if occurring or continuing on the Closing Date, the
failure of the conditions set forth in Section 6.2(c) or Section 6.2(d), and
such Breach is incapable of being cured, or if capable of being cured, has not
been cured within thirty (30) days following receipt by LGC of a Notification of
such Breach from CST or GP Buyer.; or

 

  (iv) by any Party, upon written notice to the other Parties, if the
transactions contemplated by this Agreement have not been consummated on or
before November 1, 2014 (the “Outside Date”); provided, however, that (i) LGC
may not terminate this Agreement pursuant to this Section 7.1(a)(iv) if such
failure to consummate is due to the failure of LGC to perform or observe in all
material respects the covenants and agreements of this Agreement to be performed
or observed by LGC and (ii) CST and GP Buyer may not terminate this Agreement
pursuant to this Section 7.1(a)(iv) if such failure to consummate is due to the
failure of CST or GP Buyer to perform or observe in all material respects the
covenants and agreements of this Agreement to be performed or observed by CST or
GP Buyer.

 

  (b) This Agreement shall automatically terminate and the transactions
contemplated by this Agreement shall be abandoned if the IDR Purchase Agreement
is terminated pursuant to Article VIII of the IDR Purchase Agreement.

 

28



--------------------------------------------------------------------------------

Section 7.2 Effect of Termination.

In the event of termination of this Agreement pursuant to this Article VII, all
rights and obligations of the Parties under this Agreement shall terminate,
except the provisions of Section 5.8 (Confidential Information), Article VII
(Termination), Article IX (Miscellaneous Provisions) and Article X (Definitions)
shall survive such termination; provided, however, that nothing in this
Agreement shall relieve any Party from any liability for any intentional or
willful and material Breach by such Party and all rights and remedies of a
non-breaching Party under this Agreement in the case of such intentional or
willful and material Breach, whether arising at law or in equity, shall be
preserved.

 

Section 7.3 Specific Performance.

The Parties acknowledge that, in view of the uniqueness of the transactions
contemplated by this Agreement, the Parties will not have an adequate remedy at
Law for monetary damages and will be irreparably damaged in the event that
Closing fails to occur, or is rendered incapable of occurring, as a result any
other Party’s Breach of any term of this Agreement; and, therefore, the Parties
agree that each Party, as the case may be, shall be entitled to specific
enforcement of the terms of this Agreement to compel the other Parties, as the
case may be, to consummate the transactions contemplated by this Agreement,
subject to the terms and conditions of this Agreement.

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

 

Section 8.1 Survival.

 

  (a) The representations and warranties of LGC contained in this Agreement or
in any certificates or other documents delivered pursuant to this Agreement on
the Closing Date shall survive the Closing for a period of twelve (12) months
following the Closing Date, at which time such representations or warranties
will terminate, and no indemnification obligations or any other action, claim or
proceeding will be associated therewith, based thereon or otherwise brought,
claimed or noticed following such termination; provided, however, that (i) the
representations and warranties set forth in Section 2.1 (Organization;
Qualification), Section 2.2 (Validity of Agreement; Authorization), Section 2.5
(Capitalization of Lehigh GP; General Partner Interest), Section 2.11 (Brokers),
Section 3.1 (Organization; Qualification) and Section 3.2 (Partnership
Capitalization) shall survive indefinitely (collectively, the “Seller
Fundamental Representations”), (ii) the representations and warranties set forth
in Section 3.9 (Absence of Undisclosed Liabilities) and Section 3.15
(Environmental Matters) shall survive Closing for a period of thirty six
(36) months following the Closing Date, and (iii) the representations and
warranties set forth in Section 2.12 (Employees: Employee Plans), Section 3.8
(Tax Matters) (excluding Section 3.8(c)) and Section 3.12 (Employees; Employee
Plans) shall survive for a period ending thirty (30) days after the expiration
of the applicable statute of limitations or any extensions thereof. For the
avoidance of doubt, the Buyer Indemnified Parties shall not be entitled to
indemnification for any breach of the representations under Sections 3.8(b),
(d), (e) or (f) because of a breach of Section 3.8(c).

 

  (b) The representations and warranties of CST and GP Buyer contained in this
Agreement or in any certificates or documents delivered pursuant to this
Agreement on the Closing Date shall survive the Closing for a period of twelve
(12) months following the Closing Date, at which time such representations or
warranties will terminate, and no indemnification obligations or any other
action, claim or proceeding will be associated therewith, based thereon or
otherwise brought, claimed or noticed following such termination; provided,
however, that the representations and warranties set forth in Section 4.1
(Organization; Qualification), Section 4.2 (Validity of Agreement;
Authorization) and Section 4.5 (Brokers) shall survive indefinitely
(collectively, the “Buyer Fundamental Representations”).

 

  (c) All covenants and agreements that by their terms apply or are to be
performed in whole or in part after the Closing will survive for the period
provided in such covenants and agreements, if any, or until fully performed. All
covenants and agreements that by their terms are to be performed in their
entirety prior to the Closing shall terminate at the Closing.

 

29



--------------------------------------------------------------------------------

Section 8.2 Indemnification.

 

  (a) From and after the Closing, LGC shall indemnify and defend, save and hold
the Buyer Indemnified Parties harmless if any such Buyer Indemnified Party shall
suffer any damage, judgment, fine, penalty, demand, settlement, liability, loss,
cost, Tax, expense (including reasonable attorneys’, consultants’ and experts’
fees), claim or cause of action (each, a “Loss,” and collectively, “Losses”)
arising out of, relating to or resulting from:

 

  (i) any breach or inaccuracy in any representation or warranty by LGC
contained in this Agreement or any certificates or other documents delivered by
LGC pursuant to this Agreement at the Closing;

 

  (ii) any failure by LGC to perform or observe any term, provision, covenant,
or agreement on the part of LGC to be performed or observed under this
Agreement;

 

  (iii) LGC Taxes and Change of Control Termination Payments;

 

  (iv) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated by this Agreement, by reason of the claiming Person
acting at the request of LGC or any of its Affiliates;

 

  (v) any Plan Liability in respect of any LGC Plan, Lehigh GP Plan, or
Partnership Plan, in any case exclusive of any payment or other Loss that
becomes due or payable by reason of the termination of an employee of LGC or its
Affiliates that arises upon or after consummation of the transactions
contemplated by this Agreement and the IDR Purchase Agreement to the extent such
payment or other Loss is not a Change of Control Termination Payment; or

 

  (vi) any breach by the IDR Sellers of the IDR Purchase Agreement for which IDR
Buyer would be entitled to indemnification pursuant to the terms and conditions
of the IDR Purchase Agreement.

 

  (b) From and after the Closing, CST and GP Buyer shall, jointly and severally,
indemnify and defend, save and hold the Seller Indemnified Parties harmless if
any such Seller Indemnified Party shall suffer any Loss arising out of, relating
to or resulting from:

 

  (i) any breach or inaccuracy in any representation or warranty by CST or GP
Buyer contained in this Agreement or any certificates or other documents
delivered by CST or GP Buyer pursuant to this Agreement at the Closing;

 

  (ii) any failure by CST or GP Buyer to perform or observe any term, provision,
covenant, or agreement on the part of CST or GP Buyer to be performed or
observed under this Agreement;

 

  (iii) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated by this Agreement, by reason of the claiming Person
acting at the request of CST or GP Buyer or any of their respective Affiliates;

 

  (iv) all Taxes (or nonpayment thereof) of Lehigh GP that are attributable to
any taxable period beginning after the Closing Date, or the portion of the
Straddle Period beginning after the Closing Date; or

 

  (v) any breach by CST or IDR Buyer of the IDR Purchase Agreement for which the
IDR Sellers would be entitled to indemnification pursuant to the terms and
conditions of the IDR Purchase Agreement.

 

  (c) In addition to the temporal limitations set forth in Section 8.1, the
foregoing indemnification obligations shall be subject to the following
limitations:

 

  (i) LGC’s and the Topper Trust’s cumulative aggregate liability for Losses
under Section 8.2(a)(i) and Section 7.2(a)(i) of the IDR Purchase Agreement, and
CST’s, GP Buyer’s and IDR Buyer’s cumulative aggregate liability under
Section 8.2(b)(i) and Section 7.2(b)(i) of the IDR Purchase Agreement, in each
case, shall not exceed $8,500,000 (the “Cap”); provided, however, that the Cap
shall not be applicable to (A) Losses with respect to the Seller Fundamental
Representations or the Buyer Fundamental Representations, as applicable, in each
case whether made in this Agreement or in the IDR Purchase Agreement, (B) Losses
with respect to matters that constitute fraud or intentional misrepresentation,
or (C) Losses with respect to the matters set forth in Section 8.2(a)(iii),
Section 8.2(a)(v) and Section 8.2(b)(iv);

 

30



--------------------------------------------------------------------------------

  (ii) no indemnification for any Losses asserted against LGC or the Topper
Trust under Section 8.2(a)(i) or Section 7.2(a)(i) of the IDR Purchase Agreement
or against CST, GP Buyer or IDR Buyer under Section 8.2(b)(i) or
Section 7.2(b)(i) of the IDR Purchase Agreement shall be required unless and
until the cumulative aggregate amount of such Losses incurred by the Buyer
Indemnified Parties or the Seller Indemnified Parties, in each case as a group,
exceeds $1,000,000 (the “Deductible”), at which point LGC and the Topper Trust
shall be obligated to indemnify the Buyer Indemnified Parties or CST, GP Buyer
and the IDR Buyer shall be obligated to indemnify the Seller Indemnified
Parties, as the case may be, only for the amount of such Losses in excess of the
Deductible; provided, however, that the Deductible shall not be applicable to
(A) Losses with respect to the Seller Fundamental Representations or the Buyer
Fundamental Representations, as applicable, in each case whether made in this
Agreement or in the IDR Purchase Agreement, (B) Losses with respect to matters
that constitute fraud or intentional misrepresentation, or (C) Losses with
respect to the matters set forth in Section 8.2(a)(iii), Section 8.2(a)(v) and
Section 8.2(b)(iv);

 

  (iii) the amount of any Losses suffered by a Seller Indemnified Party or a
Buyer Indemnified Party, as the case may be (such party seeking indemnification
pursuant to this Article VIII, the “Indemnified Party,” and the other party, the
“Indemnifying Party”), shall be reduced by any third-party insurance benefits or
third party recoveries actually received, or the tax benefits recognizable, by
the Indemnified Party with respect to such Loss (net of costs incurred to
recover such insurance benefits and third party recoveries, deductibles and
retropremiums);

 

  (iv) no claim may be asserted nor may any action be commenced against any
Party for Breach, unless written notice of such claim or action is received by
the other Party describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or action on or prior to the date on
which the representation or warranty on which such claim or action is based
ceases to survive as set forth in Section 8.1; provided, however, that,
notwithstanding the survival periods set forth in Section 8.1, as to each claim
for indemnification under this Agreement regarding a representation or warranty
that is validly made before expiration of such representation or warranty, such
claim and associated right to indemnification will not terminate before the
final determination and satisfaction of such claim;

 

  (v) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses; and

 

  (vi) with respect to any breach of Section 3.8(b), the Buyer Indemnified
Parties shall not have any right to indemnification under this Agreement from
and against any Losses or Taxes of Lehigh GP that are indemnified by CST and GP
Buyer under Section 8.2(b)(iv).

 

Section 8.3 Procedures.

Any Indemnified Party shall notify the Indemnifying Party (with reasonable
detail) promptly after it becomes aware of facts supporting a claim or action
for which indemnification is provided under this Article VIII, and shall provide
to the Indemnifying Party as soon as practicable thereafter all reasonably
available information and documentation necessary to support and verify any
Losses associated with such claim or action. Subject to Section 8.2(c)(iv), the
failure to so notify or provide information to the Indemnifying Party shall not
relieve the Indemnifying Party of any liability that it may have to any
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that it has been materially prejudiced by the Indemnified Party’s failure to
give such notice, in which case the Indemnifying Party shall be relieved from
its obligations under this Agreement to the extent of such material prejudice.
The Indemnifying Party shall participate in and defend, contest or otherwise
protect the Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at the Indemnifying Party’s sole cost and expense;
provided, however, that the Indemnifying Party shall not make any settlement or
compromise without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed) unless the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party, there is no admission or statement of fault or culpability
on the part of the Indemnified Party and there is an unconditional release of
the Indemnified Party from all liability on any claims that are the subject of
such claim or action. The Indemnified Party shall use commercially reasonable
efforts upon the reasonable request of the Indemnifying Party to cooperate with
and assist the Indemnifying Party in defending, contesting, or otherwise
protecting the Indemnified Party against any suit, action, investigation, claim
or proceeding in connection with which a claim for indemnification is made. The
Indemnified Party shall have the right, but not the obligation, to participate
at the Indemnified Party’s own expense in the defense thereof by counsel of the
Indemnified Party’s choice; provided, however, that the Indemnifying Party shall
pay the fees and expenses of separate counsel for the Indemnified Party if
(a) the Indemnifying Party has agreed to pay such fees and expenses, or
(b) counsel for the Indemnifying Party reasonably determines that representation
of

 

31



--------------------------------------------------------------------------------

both the Indemnifying Party and the Indemnified Party by the same counsel would
create a conflict of interest. If the Indemnifying Party fails timely to defend,
contest or otherwise protect against such suit, action, investigation, claim or
proceeding, the Indemnified Party shall have the right to do so, including,
without limitation, the right to make any compromise or settlement thereof, and
the Indemnified Party shall be entitled to recover the entire cost thereof from
the Indemnifying Party, including, without limitation, reasonable attorneys’
fees, disbursements and amounts paid as the result of such suit, action,
investigation, claim or proceeding.

 

Section 8.4 No Speculative Damages.

NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANY OTHER PARTY OR ANY
INDEMNIFIED PARTY FOR ANY LOSSES THAT CONSTITUTE SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING ANY BREACH OR
ALLEGED BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IN THIS
AGREEMENT), WHETHER SUCH LOSSES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, INCLUDING DIMINUTION OF VALUE OR
LOSSES DETERMINED AS A MULTIPLE OF INCOME; PROVIDED, HOWEVER, THAT THIS SECTION
8.4 SHALL NOT LIMIT AN INDEMNIFIED PARTY’S RIGHT TO RECOVERY HEREUNDER FOR ANY
SUCH LOSSES TO THE EXTENT SUCH INDEMNIFIED PARTY IS REQUIRED TO PAY SUCH LOSSES
TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR WHICH SUCH INDEMNIFIED PARTY IS
OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER.

 

Section 8.5 Remedy.

The Parties agree that equitable relief for matters arising under this Agreement
after Closing is only available to the extent provided for in Section 5.8(b) or
in Section 9.10. Except for actions involving fraud or intentional
misrepresentation, and for equitable relief as provided in the preceding
sentence, from and after the Closing, the sole and exclusive remedy of a Party
in connection with any matter arising under this Agreement shall, in each case,
be indemnification under and as set forth in this Article VIII.

 

Section 8.6 Tax Treatment of Indemnity Payments.

Each Party, to the extent permitted by applicable Law, agrees to treat any
payments made pursuant to this Article VIII as adjustments to the Purchase Price
for all federal and state income and franchise Tax purposes.

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

Section 9.1 Publicity.

On or prior to the Closing Date, no Party shall, nor shall it permit its
Affiliates to, issue or cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated by
this Agreement without the consent of the other Parties. Each Party hereby
agrees to the form of press releases announcing this transaction exchanged among
the Parties prior to the Execution Date. Notwithstanding the foregoing, in the
event any such press release or announcement is required by Law or stock
exchange rule to be made by the Party proposing to issue the same, such Party
may issue or cause publication thereof without consent of the other Parties, but
shall use its commercially reasonable efforts to consult in good faith with the
other Parties prior to such issuance or publication.

 

Section 9.2 Successors and Assigns; Third-Party Beneficiaries.

This Agreement shall inure to the benefit of, and be binding on, the Parties and
their respective successors and permitted assigns. No Party shall assign or
delegate any of its rights or obligations created under this Agreement without
the prior written consent of the other Parties; provided, however, that GP Buyer
may assign all or any portion of its rights and obligations under this Agreement
to any Affiliate of CST. Except as contemplated by Section 5.10 or Article VIII,
nothing in this Agreement shall confer upon any Person not a party to this
Agreement, or the legal representatives of such Person, any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.

 

Section 9.3 Fees and Expenses.

Except as otherwise expressly provided in this Agreement, all legal, accounting,
financial advisory and other fees, costs and expenses of a Party incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid

 

32



--------------------------------------------------------------------------------

by the Party incurring such fees, costs or expenses. Notwithstanding the
foregoing sentence in this Section 9.3, to the extent that Lehigh GP or the
Partnership incur any fees or expenses in connection with the transactions
contemplated by this Agreement or any other Transaction Document, CST shall be
responsible, and shall reimburse Lehigh GP or the Partnership, as applicable,
for any such fees and expenses; provided, however, that CST shall not be
obligated to reimburse Lehigh GP or the Partnership for any fees or expenses the
type of which are contemplated in Section 2.11 in excess of $1,000,000 in the
aggregate, whether under this Agreement or the IDR Purchase Agreement.

 

Section 9.4 Notices.

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given or made if
delivered personally or sent by overnight courier or sent by facsimile (with
evidence of confirmation of receipt) to the Parties at the following addresses:

 

  (a) If to CST or GP Buyer, to:

CST Brands, Inc.

One Valero Way, Building D, Suite 200

San Antonio, Texas 78249

Attention: General Counsel

with a copy to:

Paul Hastings LLP

600 Travis Street, Fifty-Eighth Floor

Houston, Texas 77002

Facsimile: (713) 353-2399

Attention: Gislar Donnenberg and James E. Vallee

 

  (b) If to LGC, to:

645 West Hamilton Street, Suite 500

Allentown, Pennsylvania 18101

Attention: Joseph V. Topper, Jr.

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, D.C. 20005

Facsimile: (202) 661-8280

Attention: Marc S. Gerber

or to such other Persons or at such other addresses as shall be furnished by any
Party by like notice to the other Party, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party as provided in this Section 9.4.

 

Section 9.5 Entire Agreement.

This Agreement, together with the Schedules and the Exhibits hereto, the other
Transaction Documents and the Confidentiality Agreement represent the entire
agreement and understanding of the Parties with respect to the transactions set
forth herein and therein, and no representations or warranties have been made in
connection herewith or therewith other than those expressly set forth herein or
therein. This Agreement, together with the Schedules and the Exhibits hereto,
the other Transaction Documents and the Confidentiality Agreement supersede all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the Parties relating to the subject matter hereof or
thereof and all prior drafts of such documents, all of which are merged into
this Agreement, the other Transaction Documents and the Confidentiality
Agreement, as applicable. No prior drafts of such documents and no words or
phrases from any such prior drafts shall be admissible into evidence in any
action or suit involving such documents.

 

33



--------------------------------------------------------------------------------

Section 9.6 Waivers and Amendments.

LGC (on the one hand) or CST and GP Buyer (on the other hand) may, by written
notice to the other Party: (a) extend the time for the performance of any of the
obligations or other actions of such other Party; (b) waive any inaccuracies in
the representations or warranties of such other Party contained in this
Agreement or in any document delivered pursuant to this Agreement by such other
Party; (c) waive compliance with any of the covenants of such other Party
contained in this Agreement; (d) waive performance of any of the obligations of
such other Party created under this Agreement; or (e) waive fulfillment of any
of the conditions to its own obligations under this Agreement or in any
documents delivered pursuant to this Agreement by such other Party. The waiver
by any Party of a Breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent Breach, whether or not similar,
unless such waiver specifically states that it is to be construed as a
continuing waiver. This Agreement may be amended, modified or supplemented only
by a written instrument executed by all of the Parties.

 

Section 9.7 Severability.

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any specific term or provision of this Agreement shall not affect the
validity or enforceability of this Agreement or of any other term or provision
of this Agreement. Furthermore, in lieu of any such invalid or unenforceable
term or provision, the Parties shall negotiate in good faith to modify this
Agreement to include a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

Section 9.8 Titles and Headings.

The Article and Section headings and any table of contents contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.9 Signatures and Counterparts.

Facsimile or electronic transmission of any signed original document and/or
retransmission of any signed facsimile or electronic transmission shall be the
same as delivery of an original. At the request of any Party, the Parties will
confirm facsimile or electronic transmission by signing a duplicate original
document. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.

 

Section 9.10 Post-Closing Enforcement of the Agreement; Damages.

Each of the Parties acknowledges and agrees that an award of monetary damages
would be inadequate for any Breach of this Agreement by any Party of any
covenant or obligation to be performed after the Closing, and any such Breach
would cause the non-breaching Parties irreparable harm. Each of the Parties
acknowledges and agrees that in the event any covenant or obligation of the
acknowledging Party to be performed after Closing is not performed in accordance
with the specific terms of this Agreement or is otherwise breached, then the
other Party shall be entitled to an injunction or injunctions to prevent such
non-performance or Breach and to specifically enforce the covenants and
obligations of the acknowledging Party to be performed after Closing, in any
courts of the State of Delaware, and in the federal courts of the United States
of America located in Delaware, in addition to any other remedy to which the
non-breaching Party may be entitled for such non-performance or Breach.

 

Section 9.11 Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal and substantive Laws of the State of Delaware and without regard to any
conflicts of Laws concepts that would apply the substantive Law of some other
jurisdiction.

 

Section 9.12 Disclosure.

Certain information set forth in the Schedules is included solely for
informational purposes, is not an admission of liability with respect to the
matters covered by the information, and may not be required to be disclosed
pursuant to this Agreement. Disclosure of any item in any section of the
Schedules shall serve to qualify the correspondingly numbered section or
subsection of this Agreement and any other section or subsection of this
Agreement to the extent the applicability of such disclosure to such section or
subsection is reasonably apparent on its face to the non-disclosing party. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) or specific item are or are not material, and no party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described in this Agreement or
included in a Schedule is or is not material for purposes of this Agreement.

 

34



--------------------------------------------------------------------------------

Section 9.13 Consent to Jurisdiction.

To the fullest extent permitted by applicable Law, the Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of Delaware
and of the federal courts of the United States of America located in Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, and each Party irrevocably agrees
that all claims in respect of such dispute or proceeding shall be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection that they may now or hereafter
have to the venue of any dispute arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement brought in such court or
any defense of inconvenient forum for the maintenance of such dispute. Each
Party agrees that a judgment in any dispute heard in the venue specified by this
section may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

 

Section 9.14 Waiver of Trial by Jury.

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

Section 9.15 Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs, including any defined terms in this
Agreement, shall include the plural and vice versa; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; (c) references to
Schedules and Exhibits refer to the Schedules and Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) the terms
“include”, “includes”, “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (e) the terms “hereof,” “herein”
and “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America.

ARTICLE X

DEFINITIONS

For purposes of this Agreement, the following terms have the respective
meanings:

 

Section 10.1 “2014 Form 10-K” has the meaning assigned to such term in
Section 5.15(g).

 

Section 10.2 “Affiliate” or “Affiliates” of a Person means a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the first-mentioned Person. From
and after Closing, Lehigh GP, the Partnership and the Subsidiaries of the
Partnership will not be Affiliates of LGC.

 

Section 10.3 “Agreement” has the meaning assigned to such term in the Preamble.

 

Section 10.4 “Amended and Restated Omnibus Agreement” has the meaning assigned
to such term in Section 1.2(a)(vi).

 

Section 10.5 “Breach” means any matter, fact or circumstance that constitutes a
breach or inaccuracy by a Party of any representation, warranty, agreement,
obligation or covenant of such Party contained in this Agreement.

 

Section 10.6 “Business Day” means any day of the year on which national banking
institutions in Delaware are open to the public for conducting business and are
not required or authorized to close.

 

Section 10.7 “Buyer Fundamental Representations” has the meaning assigned to
such term in Section 8.1(b).

 

Section 10.8 “Buyer Indemnified Parties” means GP Buyer, IDR Buyer, IDR Holders,
CST and their Affiliates (other than Lehigh GP, the Partnership and the
Subsidiaries of the Partnership) and each of their respective officers,
directors, managers, employees and agents.

 

Section 10.9

“Buyer Material Adverse Effect” means any change, effect, event, development or
occurrence with respect to the condition (financial or otherwise), assets,
properties, business, operations or results of operations of CST and its
Subsidiaries, that is material and adverse to CST and its Subsidiaries, taken as
a whole, or that materially and adversely affects the ability of CST or GP Buyer
to consummate the transactions contemplated by this

 

35



--------------------------------------------------------------------------------

  Agreement, prevents or materially delays the consummation of the transactions
contemplated by this Agreement or impairs CST or GP Buyer’s ability to perform
their obligations under this Agreement; provided, however, that “Buyer Material
Adverse Effect” shall not include any change, effect, event, development or
occurrence (a) disclosed in the Buyer SEC Reports filed or furnished to the SEC
prior to the date of this Agreement or as disclosed in the Schedules to this
Agreement or (b) resulting from, relating to or arising out of (i) the
announcement or the existence of, compliance with or performance under, this
Agreement, any other Transaction Document or the transactions contemplated
hereby and thereby (including the impact thereof on the relationships,
contractual or otherwise, of CST or its Subsidiaries with employees, labor
unions, customers, suppliers or partners), (ii) changes or developments in the
industries in which CST and its Subsidiaries operate, (iii) changes in or
generally affecting the economy, the financial or securities markets, or
political, legislative or regulatory conditions, in each case in the United
States, (iv) any taking of any action at the request of LGC, (v) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any rule, regulation, ordinance, order, protocol or any other Law of or by
any Governmental Authority or market administrator, (vi) changes in GAAP or
accounting standards or interpretations thereof, (vii) any weather-related or
other force majeure event or natural disasters or outbreak or escalation of
hostilities or acts of war or terrorism, (viii) any failure by CST to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided that the exception in this clause
(viii) shall not prevent or otherwise affect a determination that any change,
effect, event, development or occurrence underlying such failure has resulted
in, or contributed to, a Buyer Material Adverse Effect so long as it is not
otherwise excluded by this definition) or (ix) any changes in the share price or
trading volume of shares of CST common stock, par value $0.01 per share
(provided that the exception in this clause (ix) shall not prevent or otherwise
affect a determination that any change, effect, event, development or occurrence
underlying such failure has resulted in, or contributed to, a Buyer Material
Adverse Effect so long as it is not otherwise excluded by this definition),
unless in the case of clauses (ii), (iii) and (v)-(vii) above such change has a
disproportionately adverse effect on CST and its Subsidiaries, taken as a whole,
relative to other participants in the industry or industries in which CST and
its Subsidiaries operate.

 

Section 10.10 “Buyer SEC Reports” has the meaning assigned to such term in
Section 4.8.

 

Section 10.11 “Cap” has the meaning assigned to such term in Section 8.2(c)(i).

 

Section 10.12 “Carve Out Fuel Supply Agreement” has the meaning assigned to such
term in Section 5.18(a).

 

Section 10.13 “Carve Out Sites” has the meaning assigned to such term in
Section 5.18.

 

Section 10.14 “Carve Out Transaction” has the meaning assigned to such term in
Section 5.18.

 

Section 10.15 “Carve Out Transaction Documents” has the meaning assigned to such
term in Section 5.18(f).

 

Section 10.16 “Change of Control Termination Payments” means any payment or
other Loss that becomes due or payable by reason of the constructive or actual
termination of an employee of LGC or its Affiliates (including a termination by
such employee for “Good Reason” within the meaning of the Lehigh Gas Partners LP
Executive Income Continuity Plan) upon or after the consummation of the
transactions contemplated by this Agreement and the IDR Purchase Agreement to
the extent the circumstances giving rise to such termination arose before
consummation of the transactions contemplated by this Agreement and the IDR
Purchase Agreement.

 

Section 10.17 “Closing” has the meaning assigned to such term in Section 1.1(b).

 

Section 10.18 “Closing Date” has the meaning assigned to such term in
Section 1.1(b).

 

Section 10.19 “Code” means the Internal Revenue Code of 1986, as amended.

 

Section 10.20 “Common Units” has the meaning assigned to such term in the
Partnership Agreement.

 

Section 10.21 “Company Marks” has the meaning assigned to such term in
Section 5.15(f)(i).

 

Section 10.22 “Competing Transaction” has the meaning assigned to such term in
Section 5.12(a).

 

Section 10.23 “Confidentiality Agreement” means the Confidentiality Agreement
dated March 20, 2014, by and among CST, LGC, Lehigh GP and the Partnership.

 

Section 10.24 “CST” has the meaning assigned to such term in the Preamble.

 

36



--------------------------------------------------------------------------------

Section 10.25 “CST Bank Waiver” has the meaning assigned to such term in
Section 5.13(b).

 

Section 10.26 “CST Credit Agreement” means the Credit Agreement dated March 20,
2013, by and among CST, Wells Fargo Bank, National Association, as
administrative agent, and the lenders and other financial institutions named
therein, as amended.

 

Section 10.27 “CST Lenders” has the meaning assigned to such term in
Section 5.13(b).

 

Section 10.28 “Deductible” has the meaning assigned to such term in
Section 8.2(c)(ii).

 

Section 10.29 “Employee Plans” means any “employee benefit plan,” as defined
under Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or any other bonus, pension, stock/unit option, stock/unit
purchase, profit interest, benefit, health, welfare, profit-sharing, retirement,
disability, vacation, severance, hospitalization, insurance, incentive, deferred
compensation and other similar fringe or employee benefit plans, funds, programs
or arrangement, whether written or oral.

 

Section 10.30 “Encumbrances” has the meaning assigned to such term in
Section 1.1(a).

 

Section 10.31 “Enforceability Exceptions” has the meaning assigned to such term
in Section 2.2(a).

 

Section 10.32 “Environmental Laws” means collectively, all applicable federal,
state and local laws (including common law), ordinances, rules and regulations
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment relating to the
prevention of pollution, remediation of contamination or restoration of
environmental quality, protection of human health or the environment (including
natural resources), or workplace health and safety, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901, et seq., the Clean Air Act, 42 U.S.C. §
7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et
seq., the Clean Water Act, as amended, 33 U.S.C. 1311 et seq., the Oil Pollution
Act of 1990, 33 U.S.C.§ 2701, et seq., the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. 1801 et seq., the Toxic Substances Control Act, 15
U.S.C. §§ 2601 through 2629, the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001 et seq., the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j, and the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq.; in each case, as amended and the regulations promulgated pursuant thereto
and as each is in effect on the date of this Agreement.

 

Section 10.33 “ERISA” has the meaning assigned to such term in the definition of
“Employee Plans.”

 

Section 10.34 “Escrowed Environmental Funds” has the meaning assigned to such
term in Section 5.19.

 

Section 10.35 “Exchange Act” has the meaning assigned to such term in
Section 3.4.

 

Section 10.36 “Execution Date” has the meaning assigned to such term in the
Preamble.

 

Section 10.37 “GAAP” means generally accepted accounting principles at the time.

 

Section 10.38 “Governmental Authority” means any foreign, federal, tribal, state
or local government, court, agency or commission or other governmental or
regulatory body or authority or of any arbitrator.

 

Section 10.39 “GP Assignment” has the meaning assigned to such term in
Section 1.2(a)(i).

 

Section 10.40 “GP Buyer” has the meaning assigned to such term in the Preamble.

 

Section 10.41 “GP Buyer Group” has the meaning assigned to such term in
Section 5.12.

 

Section 10.42 “GP Competing Transaction” has the meaning assigned to such term
in Section 5.12(b).

 

Section 10.43 “GP Material Adverse Effect” means any change, effect, event,
development or occurrence that materially and adversely affects the ability of
LGC to consummate the transactions contemplated by this Agreement, prevents or
materially delays the consummation of the transactions contemplated by this
Agreement or impairs LGC’s ability to perform its obligations under this
Agreement; provided, however, that “GP Material Adverse Effect” shall not
include any change, effect, event, development or occurrence (a) disclosed in
the Partnership SEC Reports filed or furnished to the SEC prior to the date of
this Agreement or as disclosed in the Schedules to this Agreement or
(b) resulting from, relating to or arising out of (i) the announcement or the
existence of,

 

37



--------------------------------------------------------------------------------

  compliance with or performance under, this Agreement, any other Transaction
Document or the transactions contemplated hereby and thereby (including the
impact thereof on the relationships, contractual or otherwise, of LGC, Lehigh GP
or the Partnership Entities with employees, labor unions, customers, suppliers
or partners), (ii) any taking of any action at the request of CST or GP Buyer,
(iii) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other Law of or by any Governmental Authority or market administrator,
(iv) changes in GAAP or accounting standards or interpretations thereof, or
(v) any weather-related or other force majeure event or natural disasters or
outbreak or escalation of hostilities or acts of war or terrorism, unless in the
case of clauses (iii)-(v) above such change has a disproportionately adverse
effect on LGC and Lehigh GP.

 

Section 10.44 “GP Sellers Group” has the meaning assigned to such term in
Section 5.12(a).

 

Section 10.45 “Hazardous Material” shall mean any substance that, by its nature
or its use, is regulated or as to which liability might arise under any
Environmental Law including any: (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
words of similar meaning or import found in any Environmental Law; (b) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, crude oil,
or any components, fractions or derivatives thereof; and (c) asbestos containing
materials, polychlorinated biphenyls, radioactive materials, urea formaldehyde
foam insulation or radon gas.

 

Section 10.46 “IDR Buyer” has the meaning assigned to such term in the IDR
Purchase Agreement.

 

Section 10.47 “IDR Holders” has the meaning assigned to such term in the IDR
Purchase Agreement.

 

Section 10.48 “IDR Purchase Agreement” has the meaning assigned to such term in
the Recitals.

 

Section 10.49 “IDR Sellers” has the meaning assigned to such term in the IDR
Purchase Agreement.

 

Section 10.50 “IDRs” has the meaning set forth in the IDR Purchase Agreement.

 

Section 10.51 “Incentive Distributions” has the meaning set forth in the
Partnership Agreement.

 

Section 10.52 “Indemnified Party” has the meaning assigned to such term in
Section 8.2(c)(iii).

 

Section 10.53 “Indemnified Persons” has the meaning assigned to such term in
Section 5.10(a).

 

Section 10.54 “Indemnifying Party” has the meaning assigned to such term in
Section 8.2(c)(iii).

 

Section 10.55 “Knowledge of CST” means matters, facts or circumstances that any
executive officer of CST is aware of either because such matters, facts or
circumstances were disclosed to them or otherwise brought to their attention.

 

Section 10.56 “Knowledge of LGC” means matters, facts or circumstances that
Joseph V. Topper, Jr. or any other executive officer of LGC are aware of either
because such matters, facts or circumstances were disclosed to them or otherwise
brought to their attention.

 

Section 10.57 “Law” has the meaning assigned to such term in Section 2.3.

 

Section 10.58 “Lease Assignments” has the meaning assigned to such term in
Section 5.18(f).

 

Section 10.59 “Legal Opinion” has the meaning assigned to such term in
Section 1.2(a)(v).

 

Section 10.60 “Legal Proceeding” has the meaning assigned to such term in
Section 2.8.

 

Section 10.61 “Lehigh GP Plans” has the meaning assigned to such term in
Section 3.12(d).

 

Section 10.62 “Lehigh GP” has the meaning assigned to such term in the Recitals.

 

Section 10.63 “Lehigh GP LLC Agreement” means the Limited Liability Company
Agreement of Lehigh GP, dated as of December 2, 2011.

 

Section 10.64 “Lehigh Intellectual Property” has the meaning assigned to such
term in Section 3.13(a).

 

Section 10.65 “Lehigh IPO” means the initial public offering of the Partnership
that occurred on October 30, 2012.

 

38



--------------------------------------------------------------------------------

Section 10.66 “Lehigh Leased Real Property” has the meaning assigned to such
term in Section 3.14(b).

 

Section 10.67 “Lehigh Owned Real Property” has the meaning assigned to such term
in Section 3.14(a).

 

Section 10.68 “Lehigh Real Property Leases” has the meaning assigned to such
term in Section 3.14(b).

 

Section 10.69 “LGC” has the meaning assigned to such term in the Preamble.

 

Section 10.70 “LGC ERISA Affiliate” means any Person that, together with LGC, is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

Section 10.71 “LGC Plan” means any Employee Plan sponsored, maintained,
contributed to, or required to be sponsored, maintained, or contributed to by
LGC or any LGC ERISA Affiliate.

 

Section 10.72 “LGC Taxes” means any federal, state or local income taxes payable
with respect to any taxable gain recognized upon the sale of the Membership
Interests.

 

Section 10.73 “LGO” means Lehigh Gas-Ohio, LLC, a Delaware limited liability
company.

 

Section 10.74 “LGO Holdings” means Lehigh Gas-Ohio Holdings, LLC, a Delaware
limited liability company.

 

Section 10.75 “LGO Marks” has the meaning assigned to such term in
Section 5.15(f)(iv).

 

Section 10.76 “License Agreement” has the meaning assigned to such term in
Section 5.18(d).

 

Section 10.77 “Loss” or “Losses” has the meaning assigned to such term in
Section 8.2(a).

 

Section 10.78 “Membership Interests” has the meaning assigned to such term in
the Recitals.

 

Section 10.79 “Notification” has the meaning assigned to such term in
Section 5.7(a).

 

Section 10.80 “Omnibus Agreement” means the Omnibus Agreement dated October 30,
2012, by and among the Partnership, Lehigh GP, LGC, Lehigh Gas-Ohio, LLC and
Joseph V. Topper, Jr., as amended.

 

Section 10.81 “Organizational Documents” means with respect to any entity, the
certificate of incorporation, bylaws, certificate of formation, limited
liability company operating agreement, partnership or limited partnership
agreement, trust agreement or other formation or governing documents of any such
entity.

 

Section 10.82 “Outside Date” has the meaning assigned to such term in
Section 7.1(a)(iv).

 

Section 10.83 “Parties” or “Party” has the meaning assigned to such term in the
Preamble.

 

Section 10.84 “Partnership” has the meaning assigned to such term in the
Recitals.

 

Section 10.85 “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated October 30, 2012, by
and among the Partnership, Lehigh GP and LGC.

 

Section 10.86 “Partnership Bank Waivers” has the meaning assigned to such term
in Section 5.13(a).

 

Section 10.87 “Partnership Credit Agreement” means the Third Amended and
Restated Credit Agreement dated as of March 4, 2014, by and among the
Partnership, as borrower, certain domestic subsidiaries of the Partnership from
time to time party thereto, the lenders from time to time party thereto, Wells
Fargo Bank National Association, as syndication agent and KeyBank National
Association, as syndication agent, Bank of America, N.A., as documentation
agent, Manufacturers and Traders Trust Company, as documentation agent, Royal
Bank of Canada, as documentation agent and Santander Bank, N.A., as
documentation agent and Citizens Bank of Pennsylvania, as administrative agent
for the Lenders thereunder, as it may have been amended from time to time.

 

Section 10.88 “Partnership Entities” has the meaning assigned to such term in
Section 3.3.

 

Section 10.89 “Partnership Records” has the meaning assigned to such term in
Section 5.17.

 

Section 10.90 “Partnership ERISA Affiliate” means any Person that, together with
the Partnership, is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.

 

39



--------------------------------------------------------------------------------

Section 10.91 “Partnership Fuel Supply Amendment” has the meaning assigned to
such term in Section 5.18(b).

 

Section 10.92 “Partnership Lenders” has the meaning assigned to such term in
Section 5.13(a).

 

Section 10.93 “Partnership Material Adverse Effect” means any change, effect,
event, development or occurrence with respect to the condition (financial or
otherwise), assets, properties, business, operations or results of operations of
the Partnership and its Subsidiaries, that is material and adverse to the
Partnership and its Subsidiaries, taken as a whole; provided, however, that
“Partnership Material Adverse Effect” shall not include any change, effect,
event, development or occurrence (a) disclosed in the Partnership SEC Reports
filed or furnished to the SEC prior to the date of this Agreement or as
disclosed in the Schedules to this Agreement or (b) resulting from, relating to
or arising out of (i) the announcement or the existence of, compliance with or
performance under, this Agreement, any other Transaction Document or the
transactions contemplated hereby and thereby (including the impact thereof on
the relationships, contractual or otherwise, of Lehigh GP, the Partnership or
the Subsidiaries of the Partnership with employees, labor unions, customers,
suppliers or partners), (ii) changes or developments in the industries in which
the Partnership and its Subsidiaries operate, (iii) changes in or generally
affecting the economy, the financial or securities markets, or political,
legislative or regulatory conditions, in each case in the United States,
(iv) any taking of any action at the request of CST or GP Buyer, (v) any
adoption, implementation, promulgation, repeal, modification, reinterpretation
or proposal of any rule, regulation, ordinance, order, protocol or any other Law
of or by any Governmental Authority or market administrator, (vi) changes in
GAAP or accounting standards or interpretations thereof, (vii) any
weather-related or other force majeure event or natural disasters or outbreak or
escalation of hostilities or acts of war or terrorism, (viii) any failure by
Lehigh GP, the Partnership or the Subsidiaries of the Partnership to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided that the exception in this clause
(viii) shall not prevent or otherwise affect a determination that any change,
effect, event, development or occurrence underlying such failure has resulted
in, or contributed to, a Partnership Material Adverse Effect so long as it is
not otherwise excluded by this definition) or (ix) any changes in the share
price or trading volume of the Common Units (provided that the exception in this
clause (ix) shall not prevent or otherwise affect a determination that any
change, effect, event, development or occurrence underlying such failure has
resulted in, or contributed to, a Partnership Material Adverse Effect so long as
it is not otherwise excluded by this definition), unless in the case of clauses
(ii)-(iii) and (v)-(vii) above such change has a disproportionately adverse
effect on the Partnership and its Subsidiaries, taken as a whole, relative to
other participants in the industry or industries in which the Partnership and
its Subsidiaries operate.

 

Section 10.94 “Partnership Material Contracts” has the meaning assigned to such
term in Section 3.17(a).

 

Section 10.95 “Partnership Plans” has the meaning assigned to such term in
Section 3.12(b).

 

Section 10.96 “Partnership Principal Subsidiaries” means (a) Lehigh Gas
Wholesale LLC, (b) Lehigh Gas Wholesale Services, Inc., (c) LGP Realty Holdings
LP, (d) LGP Operations LLC, and (e) Petroleum Marketers, Incorporated.

 

Section 10.97 “Partnership SEC Reports” has the meaning assigned to such term in
Section 3.4.

 

Section 10.98 “Permitted Encumbrances” means:

 

  (a) to the extent waived prior to Closing, preferential purchase rights and
rights of first refusal;

 

  (b) inchoate mechanics’ and materialmens’ liens for amounts not yet delinquent
and liens for Taxes or assessments that are not yet delinquent or, in all
instances, if delinquent, that are being contested in good faith and for which
adequate reserves have been established by the party responsible for payment
thereof;

 

  (c) liens arising under conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business;

 

  (d) Rights-of-Way, to the extent (i) shown of record in the jurisdiction where
located and (ii) valid and enforceable in accordance with the terms thereof;

 

  (e) rights reserved to or vested in any governmental, statutory, municipal or
public authority to control or regulate the Partnership any of the Partnership’s
Subsidiaries’ properties or assets in any manner and all applicable laws, rules
and orders of any Governmental Authority;

 

40



--------------------------------------------------------------------------------

  (f) solely with respect to the Lehigh Owned Real Property, the Lehigh Leased
Real Property, the CST Owned Real Property and the CST Leased Real Property,
minor title defects or irregularities that do not materially impair the value or
use of such property, the consummation of this Agreement or the operations of
the Partnership and its Subsidiaries or CST and its Subsidiaries, as applicable;

 

  (g) solely with respect to any Lehigh Real Property Lease and any CST Real
Property Lease, any lien affecting solely the interest of the landlord
thereunder and not the interest of the tenant thereunder, which do not
materially impair the value or use of such Lehigh Real Property Lease or CST
Real Property Lease, as applicable;

 

  (h) licenses to intellectual property;

 

  (i) all other liens, charges, encumbrances, defects and irregularities that
are not such as to materially interfere with the operation, value or use of the
property or asset affected; and

 

  (j) such filings made with, or notices to any Governmental Authority as are
customarily made after the Closing of the transactions contemplated by this
Agreement.

 

Section 10.99 “Person” means an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).

 

Section 10.100 “Plan Liability” means any and all liabilities or losses under
(a) Title IV of ERISA, (b) Section 302 of ERISA, (c) Sections 162(m), 280G,
409A, 412 and 4971 of the Code, (d) the continuation coverage requirements of
Section 601 et. seq. of ERISA and Section 4980B of the Code, (e) any other
provision of ERISA or the Code or (f) any Employee Plan to the extent not fully
covered by an insurance policy or fully expensed on the financial statements of
the Employee Plan’s sponsor (including liabilities for failure to comply with
Sections 401 or 501 of the Code).

 

Section 10.101 “Plans” has the meaning assigned to such term in Section 3.12(d).

 

Section 10.102 “Pre-Closing Period” has the meaning assigned to such term in
Section 5.9(a).

 

Section 10.103 “Pre-Closing Period Return” has the meaning assigned to such term
in Section 5.9(a).

 

Section 10.104 “Proceeding” has the meaning assigned to such term in
Section 5.10(a).

 

Section 10.105 “Purchase Price” has the meaning assigned to such term in
Section 1.3(a).

 

Section 10.106 “Release” means any depositing, spilling, leaking, seepage,
pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping, or disposing
into the indoor or outdoor environment.

 

Section 10.107 “Registration Rights Agreement” has the meaning assigned to such
term in the IDR Purchase Agreement.

 

Section 10.108 “Resigning Director” has the meaning assigned to such term in
Section 5.16.

 

Section 10.109 “Rights-of-Way” means easements, licenses, rights-of-way,
permits, servitudes, leasehold estates, instruments creating an interest in real
property and other similar real estate interests.

 

Section 10.110 “SEC” has the meaning assigned to such term in Section 3.4.

 

Section 10.111 “Securities Act” means the Securities Act of 1933, as amended.

 

Section 10.112 “Seller Indemnified Parties” means LGC, the IDR Sellers and their
Affiliates and their respective officers, directors, trustees, managers,
employees and agents.

 

Section 10.113 “Seller Fundamental Representations” has the meaning assigned to
such term in Section 8.1(a).

 

Section 10.114

“Solvent” means, on any date of determination, that on such date (a) the fair
value of the property of such party is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
party that would constitute liabilities under GAAP, (b) the present fair
equivalent value of the assets of such party is not less than the amount that
will be required to pay its debts as they become absolute and matured, taking
into account the possibility of refinancing such obligations and selling assets,
(c) such party does not intend to, and

 

41



--------------------------------------------------------------------------------

  does not believe that it will, incur debts or liabilities beyond such party’s
ability to pay such debts as they mature taking into account the possibility of
refinancing such obligations and selling assets and (d) such party is not
engaged in business or a transaction, and does not intend to engage in business
or a transaction, for which such party’s property remaining after such
transaction would constitute unreasonably small capital.

 

Section 10.115 “Straddle Period” has the meaning assigned to such term in
Section 5.9(b).

 

Section 10.116 “Straddle Period Return” has the meaning assigned to such term in
Section 5.9(b).

 

Section 10.117 “Subject Employees” has the meaning assigned to such term in
Section 2.12(b).

 

Section 10.118 “Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.

 

Section 10.119 “Subsidiary” when used with respect to any Party means any
corporation or other organization of which such Party directly or indirectly
owns at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization.

 

Section 10.120 “Supplier Amendment” has the meaning assigned to such term in
Section 5.18(c).

 

Section 10.121 “Tax” or “Taxes” has the meaning assigned to such term in
Section 3.8(a).

 

Section 10.122 “Tax Returns” has the meaning assigned to such term in
Section 3.8(a).

 

Section 10.123 “Topper Employment Agreement” has the meaning assigned to such
term in Section 1.2(a)(vii).

 

Section 10.124 “Topper Trust” has the meaning assigned to such term in the IDR
Purchase Agreement.

 

Section 10.125 “Transaction Documents” means this Agreement, the Amended and
Restated Omnibus Agreement, the Carve Out Transaction Documents, the Topper
Employment Agreement, the Transition Services Agreement, the Transfer
Restriction Agreement, the IDR Purchase Agreement and the other agreements,
contracts, documents, instruments and certificates provided for in this
Agreement or the IDR Purchase Agreement to be entered into by one or more of the
Parties or any of their Affiliates in connection with the transactions
contemplated by this Agreement.

 

Section 10.126 “Transfer Restriction Agreement” has the meaning assigned to such
term in Section 1.2(a)(xii).

 

Section 10.127 “Transferred Employees” has the meaning assigned to such term in
Section 5.14(a).

 

Section 10.128 “Transition Services Agreement” has the meaning assigned to such
term in Section 1.2(a)(x).

 

Section 10.129 “Transfer Taxes” has the meaning assigned to such term in
Section 5.9(e).

 

Section 10.130 “Voting Agreement” has the meaning assigned to such term in the
IDR Purchase Agreement.

 

Section 10.131 “Wholesale Assignment Agreement” has the meaning assigned to such
term in Section 5.18(e).

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

LEHIGH GAS CORPORATION By:

/s/ Joseph V. Topper, Jr.

Joseph V. Topper, Jr. Chief Executive Officer CST Brands, Inc. By:

/s/ Kimberly S. Bowers

Name: Kimberly S. Bowers Title: Chief Executive Officer, President and Chairman
of the Board CST GP, LLC By:

/s/ Kimberly S. Bowers

Name: Kimberly S. Bowers Title: President